Name: Council Regulation (EEC) No 768/88 of 2 February 1988 amending Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  leather and textile industries
 Date Published: nan

 No L 84/ 129 . 3 . 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 768 / 88 of 2 February 1988 amending Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries administrative efficiency , the quantitative limits established in accordance with Article 1 1 of the said Regulation should be included in an Annex IV bis , HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 4136 / 86 (') made imports of certain textile products originating in third countries subject to common rules ; Whereas the agreements concerning trade in textile products negotiated by the Community with a number of supplier countries provide that , as soon as the International Convention on theHarmonized Commodity Description and Coding System enters into force , textile products are to be classified according to the said system and to the Community nomenclatures bases thereon ; Whereas Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 2 ) introduced on 1 January 1988 a goods nomenclature , known as the 'combined nomenclature' (CN), which satisfies in particular the needs of the statistics of external trade of the Community; whereas the textile products covered by the Agreements shosuld therefore be classified according to the combined nomenclature ; whereas provision should be made for the importation and entry for free circulation in the Community from 1 January 1988 of certain textile products consigned in supplier countries before that date , the classification of which will be altered by the entry into force of the combined nomenclature; Whereas the quantitative limits should be allocated among the Member States for the period 1988 to 1991 ; Whereas Regulation (EEC) No 4136/ 86 should therefore be amended accordingly, and for reasons of clarity and Regulation (EEC) No 4136 / 86 is hereby amended as follows : 1 . Article 1 (2 ) shall be replaced by the following: *2 . The classification of products listed in Annex I shall be based on the combined nomenclature (CN), without prejudice to Article 3 (7).' The procedures for the application of this paragraph are laid down in Annex VI . 2 . The following subparagraph shall be added to Article 3 (2): The allocation of these quantitative limits among the Member States for the years 1988 to 1991' is set out in Annexe IV bis.' 3 . Article 3 (7 ) shall be replaced by the following : '7 . The definition of quantitative limits laid down in Annex III and the categories of products , to which they apply shall be adapted in accordance with the procedure laid down in Article 15 where this proves necessary to ensure that any subsequent amendment to the combined nomenclature (CN) or any decision amending the classification of such products does not result in a reduction of such quantitative limits .' 4 . The following two paragraphs shall be added to Article 3 ; ( ») OJ No L 387, 31 . 12 . 1986 , p. 42 . ( 2 ) OJ No L 256 , 7 . 9 . 1987 , p . 1 . *8 . The quantitative limits laid down in this Article shall not apply to products which were not subject to 29 . 3 . 88No L 84 / 2 Official Journal of the European Communities 7 . Annex IV bis appearing in Annex II to this Regulation shall he added . 8 . Annex VI shall be replaced by that appearing in Annex III to this Regulation . 9 . Paragraph 6 of Annex Vila shall be replaced by the following: '6 . Articles 7 and 8 of the Regulation shall apply to the quantities listed in the attached tables B and C with the exception of transfer between these quantitative limits and those provided for in Annex IV.' 10 . Table C of Annex IV of this Regulation shall be added to Annex Vila . 11 . For the years 1988 to 1991 , the combined nomenclature codes contained in column 2 of the new Annex I shall replace the Common Customs Tariff numbers and NIMEXE codes contained in columns (2 ) and ( 3 ) of Annex III . quantitative import limits before 1 January 1988 and which , as a result of the entry into force of the combined nomenclature (CN), will from that date be classified in one or more of the categories of products referred to in Annex III . This provision shall apply only to products consigned by the supplier country from which they are originating to the Community before 1 January 1988 . 9 . Entry for free circulation of products falling within one or more categories of products , the importation ofwhich was subject to a quantitative limit before 1 January 1988 , shall continue under the same import conditions as before that date even if, as a result of the entry intro force of the combined nomenclature (CN), those products are classified in a different category . This provision shall apply only to products consigned by the supplier country from which they are originating to the Community before 1 January 1988 .' 5 . Article 12 (2 ) shall be replaced by the following: '2 . In respect of the products listed in Annex I , Member States shall notify the Commission monthly , within 30 days of the end of each month , of the total quantities imported during that month , indicating the combined nomenclature code and using the units and , where appropriate , the supplementary units , used in that code . Imports shall be broken down according to the statistical procedures in force.' 6 . Annex I shall be replaced by that appearing in Annex I to this Regulation . Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal ofthe European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 February 1988 . For the Council The President M. BANGEMANN 29 . 3 . 88 Official Journal of the European Communities No L 84 / 3 ANNEX I ¢ANNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 1 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies garments' is used , this is meant also to cover girls' garments up to and including commercial size 86 . GROUP I A Category CN code Description Table of equivalence pieces/kg g/piece (D (2 ) (3 ) (4 ) (5 ) 1 5204 11 00 520419 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 Cotton yarn , not put up for retail sale No L 84 /4 Official Journal of the European Communities 29 . 3 . 88 (2 (3 (4) 5( 1 ) 1 (cont'd) 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Woven fabries ofcotton , other than gauze, terry fabrics, narrowwoven fabrics, pile fabrics , chenille fabrics , tulle and other net fabrics: 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 29 . 3 . 88 Official Journal of the European Communities No L 84 / 5 ( 1 ) ( 2) (3 ) (4 ) (5 ) 2 (cont'd) 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 521011 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 No L 84 / 6 Official Journal of the European Communities 29 . 3 . 88 l 2 (4 ) (5(3 ) a ) Of which : other than unbleached or bleached 2 a 5208 31 00 5208 3211 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 29 . 3. 88 Official Journal of the European Communities No L 8 4 / 7 (1) (2) (3) 3 5512 11 00 Woven fabrics of synthetic fibres (discontinuous or waste) other than 5512 19 10 narrow woven fabrics, pile fabrics (including terry fabrics) and chenille 5512 19 90 fabrics 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 551412 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 (4) (5) No L 84/ 8 Official Journal of the European Communities 29 . 3 . 88 (4) (5 )( 1 ) (2 ) ( 3 ) (4) (5 ) 3 (cont'd) 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3 a ) 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 a ) Of which: other than unbleached or bleached 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 i 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 29 . 3 . 88 Official Journal of the European Communities No L 84/ 9 ** (D (2) (3 ) (4 ) (5 ) 3 a) 5515 92 19 (cont'd) 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 No L 84 / 10 Official Journal of the European Communities 29 . 3 . 88 GROUP I B (1 (3 ) (4) (5 4 154Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers 6,48 and pullovers (other than of wool or fine animal hair), undervests and the like , knitted or crocheted (2 ) 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 5 2214,53Jerseys, pullovers, slip-overs , waistcoats , twinsets , cardigans , bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters , waister jackets and the like, knitted or crocheted 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 6110 6110 6110 6110 6110 6110 6110 6110 1010 10 31 10 39 10 91 10 99 20 91 20 99 30 91 30 99 6 1,76 568Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls woven trousers and slacks, of wool , of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 7 Women's or girls' blouses , shirts and shirt-blouses , whether or not 5,55 knitted or crocheted , of wool, cotton or man-made fibres 1806106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 8 Men's or boys' shirts , other than knitted or crocheted, of wool , cotton 4,60 or man-made fibres 2176205 10 00 6205 20 00 6205 30 00 29 . 3 . 88 No L 84/ 11Official Journal of the European Communities GROUP II A ( l ) (3 4 ) (5 9 (2 ) 5802 11 00 5802 19 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted , of terry towelling and woven terry fabrits , of cotton 20 Bed linen, other than knitted or crocheted6302 6302 6302 6302 6302 6302 6302 21 00 22 90 29 90 31 10 31 90 32 90 39 90 Yarn of staple or waste synthetic fibres, not put up for retail sale22 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 22 a ) a ) Of which Acrylic5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 23 Yarn of staple or waste artificial fibres , not put up for retail sale5508 20 10 5510 11 00 551012 00 5510 20 00 5510 30 00 5510 90 00 No L 84/ 12 Official Journal of the European Communities 29 . 3 . 88 l 2 3 (4 (5 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32 a 5801 22 00 a ) Of which: Cotton corduroy 39 Table linen , toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 6302 6302 6302 ex 6302 6302 6302 6302 ex 6302 51 10 51 90 53 90 59 00 91 10 91 90 93 90 99 00 29 . 3 . 88 Official Journal of the European Communities No L 84 / 13 GROUP II B ( l ) (2 3 4 ( 5 ) 4112 24,3 pairs Panty-hose and tights , stockings , understockings , socks , ankle-socks , sockettes and the like, knitted or crocheted, other than for babies , including stockings for varicose veins , other than products of category 70 6115 6115 6115 6115 6115 6115 6115 6115 6115 6115 6115 12 00 19 10 19 90 20 11 20 90 91 00 92 00 93 10 93 30 93 99 99 00 13 17 59Men's or boys' underpants and briefs, women's or girls' knickers and briefs , knitted or crocheted, of wool , cotton or man-made fibres 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 14 0,72 1 389Men's or boys' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 15 0,84 1 190Women's or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 16 1 250Men's or boys' suits and ensembles, other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits 0,806203 6203 6203 6203 6203 6203 6203 6203 11 00 12 00 19 10 19 30 21 00 22 90 23 90 29 19 17 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres 1,43 7006203 31 00 6203 32 90 6203 33 90 6203 39 19 18 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 No L 84 / 14 Official Journal of the European Communities 29 . 3 . 88 (2 3 4 5( 1 ) 18 (cont'd) Women's or girls' singlets and other vests , slips , petticoats, briefs , panties, nightdresses, pyjamas , n £glig £s , bathrobes, dressing gowns and similar articles , other than knitted or crocheted 6207 92 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 Handkerchiefs, other than knitted or crocheted 59 176213 20 00 6213 90 00 21 435Parkas; anoraks, windcheaters , waister jackets and the like, other than 2,3 knitted or crocheted, of wool , of cotton or man-made fibres ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 24 3,9 257Men's or boys' nightshirts , pyjamas , bathrobes, dressing gowns and similar articles, knitted or crocheted 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Women's or girls' nightdresses , pyjamas , n £glig £s , bathrobes, dressing gowns and similar articles , knitted or crocheted 26 Women's or girls' dresses, of wool , of cotton or man-made fibres 3,1 3236104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 Women's or girls* skirts , including divided skirts 2,6 3856104 51 00 6104 52 00 6104 53 00 6104 59 00 No L 84 / 1529 . 3 . 88 Official Journal of the European Communities ( 1 ) (3 (4 5 27 (cont'd) (2 ) 6204 51 00 6204 52 00 6204 53 00 6204 59 10 28 1,61 620Trousers , bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted, of wool , of cotton or man-made fibres 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 1,37 73029 Women's or girls' suits and ensembles , other than knitted or crocheted , of wool , of cotton or man-made fibres, excluding ski suits 6204 6204 6204 6204 6204 6204 6204 6204 11 00 12 00 13 00 19 10 21 00 22 90 23 90 29 19 31 6212 10 00 Brassieres , woven , knitted or crocheted 18,2 55 68 Babies' garments and clothing accessories , excluding babies' gloves , mittens and mitts of categories 10 and 87 , and babies' stockings , socks and sockettes, other than knitted or crocheted, of category 88 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 73 Track suits of knitted or crocheted fabric, of wool , of cotton or of 1,67 6006112 11 00 6112 12 00 6112 19 00 man-made textile fibres 76 Men's or boys' industrial or occupational clothing , other than knitted or crocheted; Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 No L 84/ 16 Official Journal of the European Communities 29 . 3 . 88 i 2 (3 4) 5 76 (cont'd) 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Ski suits , other than knitted or crocheted 78 Garments , other than knitted or crocheted , excluding garments of categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 Overcoats , jackets , blazers and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 29 . 3 . 88 Officiai Journal of the European Communities No L 84/ 17 GROUP III A ( 1 ) (2) (3 ) (4 ) (5 ) 33 5407 2011 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide; Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted , obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 35 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 35 a) 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 a) Of which: Other than unbleached or bleached No L 84/ 18 Official Journal of the European Communities 29 . 3 . 88 l (2 (3 (4 (5 35 a) (cont'd) 36 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 5516 U 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 36 a a) Of which: Other than unbleached or bleached 37 Woven fabrics of artificial staple fibres 29 . 3 . 88 Official Journal of the European Communities No L 84 / 19 l 2 (3 4 5 37 (cont'd) 37 a a) Of which : Other than unbleached or bleached 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 38 A 6002 43 11 6002 93 10 Knitted or crocheted synthetic curtain fabric including net curtain fabric 38 B Net curtains, other than knitted or crochetedex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 Woven curtains (including drapes, interior blinds , curtain and bed valances and other furnishing articles , other than knitted or crocheted , of wool , of cotton or of man-made fibres 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 Yam of synthetic filament (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 No L 84/20 Official Journal of the European Communities 29 . 3 . 88 (3 4 5(1 (2 ) 41 (cont'd) 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 Yarn of continuous man-made fibres, not put up for retail sale: Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn ofviscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn ofman-made filament, yarn of staple artificial fibres , cotton yarn , put up for retail sale 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair , not put up for retail sale 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair , not put up for retail sale 5107 10 10 5107 10 90 5107 20 10 5107 20 30 29 . 3 . 88 Official Journal of the European Communities No L 84/ 21 ( l ) (3 4) (5 48 (cont'd) (2) 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail5109 10 10 5109 10 90 5109 90 10 5109 90 90 sale 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 00 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 5203 00 00 Cotton , carded or combed 53 5803 10 00 Cotton gauze 54 5507 00 00 Staple artificial fibres , including waste, carded, combed or otherwise processed for spinning 55 Synthetic staple fibres , includingwaste, carded or combed or otherwise processed for spinning 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 Yarn of staple synthetic fibres ( including waste), put up for retail sale 5508 10 90 5511 10 00 5511 20 00 58 Carpets, carpetines and rugs, knotted (made up or not)5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 29 . 3 . 88No L 84 /22 Official Journal of the European Communities 1 (2 (3 (4) (5 59 Carpets and other textile floor coverings, other than the carpets of category 58 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 5805 00 00 Tapestries, hand-made, of the type Gobelins , Flanders , Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch ) made in panels and the like by hand 61 Narrowwoven fabrics , and narrow fabrics (bolduc) consisting ofwarp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 62 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn): Tulle and other net fabrics but not including woven , knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5606 00 91 5606 00 99 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 No L 84/2329 . 3 . 88 Official Journal of the European Communities ( 1 ) (2 (3 4 5 62 (cont'd) Labels, badges and the like of textile materials, not embroidered , in the piece, in strips or cut to shape or size , woven Braids and ornamental trimmings in the piece ; tassels pompons and the like Embroidery , in the piece, in strips or in motifs 5807 10 10 5807 10 90 5808 10 00 5808 90 00 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing byweight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres 65 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 No L 84/24 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2) (3 ) (4 ) (5 ) 65 (cont'd) 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling rugs and blankets, other than knitted or crocheted, ofwool, of cotton or of man-made fibres 29 . 3 . 88 Official Journal of the European Communities No L 84 /25 GROUP III B i (2 ) (3 4 ( 5 ) 5910 Gloves , mittens and mitts , knitted or crocheted 17 pairs 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains ( including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 67 a 6305 31 10 a ) Of which : Sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 69 Women's or girls' slips and petticoats , knitted or crocheted 7,8 1286108 11 10 6108 11 90 61Q £ 19 10 6108 19 90 70 Panty-hose and tights of synthetic fibres , measuring per single yarn less 30 ,4 336115 11 00 6115 20 19 6115 93 91 than 67 decitex (6,7 tex ) pairs Women's full-length hosiery of synthetic fibres No L 84 / 26 Official Journal of the European Communities 29 . 3 . 88 (1 2 (3 ) (4 (5 10372 Swimwear, of wool , of cotton or of man-made fibres 9,76112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 74 1,54 650Women's or girls knitted or crocheted suits and ensembles , of wool , of cotton or man-made fibres , excluding ski suits 6104 6104 6104 ex 6104 6104 6104 6104 ex 6104 11 00 12 00 13 00 19 00 21 00 22 00 23 00 29 00 75 0,80 1 250Men's or boys' knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres , excluding ski suits 6103 6103 6103 6103 6103 6103 6103 11 00 12 00 19 00 21 00 22 00 23 00 29 00 84 Shawls , scarves , mufflers, mantillas , veils and the like other than knitted or crocheted, of wool , of cotton or man-made fibres 6214 20 00 6214 30 00 6214 40 00 6214 90 10 85 6215 20 00 6215 90 00 Ties, bow ties and cravats not knitted or crocheted , of wool , of cotton or man-made fibres 17,9 56 86 8,8 1146212 20 00 6212 30 00 6212 90 00 Corsets , corset-belts , suspender belts , braces , suspenders , garters and the like, and parts thereof, whether or not knitted or crocheted 87 6216 00 00 Gloves , mittens and mitts , not knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 88 6217 10 00 6217 90 00 Stockings, socks and sockettes , not knitted or crocheted ; other clothing accessories , parts of garments or of clothing accessories , other than for babies , other than knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 29 . 3 . 88 Official Journal of the European Communities No L 84 / 27 ( i &gt; 3 (4 (5 90 Twine, cordage , ropes and cables of synthetic fibres , plaited or not (2 ) 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents6306 21 00 6306 22 00 6306 29 00 93 ex 6305 20 00 ex 6305 39 00 Sacks and bags , of a kind used for the packing of goods of woven fabrics , other than made from polyethylene or polypropylene strip 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length ( flock), textile dust and mill neps 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 Felt and articles thereof, whether or not impregnated or coated , other than floor coverings 96 Non-woven fabrics and articles of such fabrics , whether or not impregnated , coated , covered or laminated 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 No L 84 / 28 Official Journal of the European Communities 29 . 3 . 88 (3 4 5( 1 ) 96 (cont'd) (2 ) ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine, cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 5609 00 00 5905 00 10 Other articles made from yarn , twine, cordage , rope or cables, other than textile fabrics , articles made from such fabrics and articles of category 97 99 5901 10 00 5901 90 00 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like; tracing cloth ; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing , whether or not cut to shape; 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 00 Rubberized textile fabrics , not knitted or crocheted , excluding those for tyres Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like , other than ofcategory 100 100 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 5903 5903 5903 5903 5903 5903 10 10 10 90 20 10 20 90 90 10 90 91 90 99 101 ex 5607 90 00 Twine , cordage , ropes and cables , plaited or not, other than of synthetic fibres 109 Tarpaulins, sails , swinings , and sunblinds6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 29 . 3 . 88 Official Journal of the European Communities No L 84 / 29 i ) 3 4 (5 110 (2 ) 6306 41 00 6306 49 00 Woven pneumatic mattresses 111 6306 91 00 6306 99 00 Camping goods, woven , other than pneumatic mattresses and tents 112 6307 20 00 6307 90 99 Other made up textile articles, woven , excluding those of categories 113 and 114 113 6307 10 90 Floor cloths , dish cloths and dusters , other than knitted or crocheted 114 Woven fabrics and articles for technical uses5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 29 . 3 . 88No L 84/ 30 Official Journal of the European Communities GROUP IV (1 ( 2) ( 3 ) 4 ) 5 115 Flax or ramie yarn5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 10 117 Woven fabrics of flax or of ramie5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 Table linen , toilet linen and kitchen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 29 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 Curtains ( including drapes), interior blinds , curtain and bed valances and other furnishing articles, not knitted or crocheted , of flax or ramie ex 6303 99 90 6304 19 30 ex 6304 99 00 121 ex 5607 90 00 Twine , cordage , ropes and cables, plaited or not , of flax or ramie 122 ex 6305 90 00 Sacks and bags , of a kind used for the packing of goods , used , of flax, other than knitted or crocheted 123 5801 90 10 Woven-pile fabrics and chenille fabrics of flax or ramie , other than narrow woven fabrics Shawls , scarves ,mufflers,mantillas , veils and the like, of flax or ramie , other than knitted or crocheted 6214 90 90 29 . 3 . 88 Official Journal of the European Communities No L 84 / 31 ANNEX II ¢ANNEX IV bis (M GROUP I A Cate ­ gory CN code Description Third country Unit Mem ­ ber State ¢ Quantitative limits from 1 January to 31 December 1988 1989 1990 1991 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 1 5204 11 00 Cotton yarn, not put up for retail sale Argentina tonnes D 1 194 1 208 1 221 1 234 5204 19 00 F I 611 464 638 470 666 476 689 483 5205 11 00 BNL 595 600 604 608 5205 12 00 UK 184 192 203 220 5205 13 00 IRL 61 61 61 61 5205 14 00 DK 86 89 92 95 5205 15 10 GR 25 26 27 28 5205 15 90 ES 134 143 152 161 5205 21 00 PT 318 318 318 318 5205 22 00 5205 23 00 EEC 3 672 3 745 3 820 3 897 5205 24 00 5205 25 10 5205 25 30 Brazil tonnes D 12 045 12 146 12 243 12 345 5205 25 90 F 3 684 3 892 4 108 4 272 5205 31 00 I 3 527 3 574 3 619 3 666 5205 32 00 BNL 6 441 6 475 6 507 6 540 5205 33 00 UK 791 855 928 1057 5205 34 00 IRL 1 434 1 435 1 436 1 437 - 5205 35 10 DK 532 557 580 602 5205 35 90 GR 219 227 234 241 5205 41 00 ES 537 604 674 744 5205 42 00 PT 3 502 3 503 3 504 3 505 5205 43 00 5205 44 00 EEC 32 712 33 268 33 833 34 409 5205 45 10 5205 45 30 5205 45 90 Bulgaria tonnes D 9 9 9 9 5206 11 00 F I 28 26 29 26 30 26 31 26 5206 12 00 5206 13 00 BNL UK 6 10 6 10 6 10 6 10 5206 14 00 5206 15 10 5206 15 90 IRL DK PI) 5 3 7 5 3 7 5 3 7 5 3 7 5206 21 00 VJK / / / / 5206 22 00 ES PT 11 3 11 3 11 3 11 3 5206 23 00 5206 24 00 EEC 108 109 111 113 5206 25 10 5206 25 90 5206 31 00 5206 32 00 South tonnes D 296 296 296 297 5206 33 00 Korea F 48 48 49 49 5206 34 00 I 17 18 18 18 5206 35 10 BNL 61 61 61 61 5206 35 90 UK 6 6 6 6 5206 41 00 IRL 4 4 4 4 5206 42 00 DK 2 2 2 2 5206 43 00 GR 343 343 343 343 5206 44 00 ES 34 34 34 34 5206 45 10 PT 7 7 7 7 5206 45 90 EEC 818 819 820 821 ex 5604 90 00 (*) This annex includes the quantitative limits drawn up in accordance with Article II of Regulation (EEC) No 4136 / 86 . No L 84/ 32 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) (3 ) (4) (5 ) (6 ) (7) ( 8 ) ( 9 ) ( 10) 1 Czecho ­ tonnes D 62 63 64 65 (cont'd) slovakia F 12 14 15 16 I 172 172 172 173 BNL 26 26 27 27 UK 17 18 18 19 IRL 5 5 5 5 DK 11 11 11 11 GR 20 20 20 20 ES 11 11 11 11 PT 7 7 7 7 EEC 343 347 350 354 Hungary tonnes I 266 272 277 283 BNL 251 256 261 266 India tonnes D 5 000 5 110 5 216 5 325 F 1 020 1 244 1 478 1 656 I 9 270 9 321 9 369 9 420 BNL 4 350 4 386 4 420 4 456 UK 7 000 7 070 7 150 7 290 IRL 1 030 1 031 1 032 1 033 DK 780 807 832 856 GR 200 208 216 224 ES 900 972 1 047 1 123 PT 450 451 452 453 EEC 30 000 30 600 31 212 31 836 Pakistan (') tonnes D 1 585 1 622 1 656 1 692 F 1 363 1 436 1 511 1 569 I 2 021 2 037 2 054 2 070 BNL 1 239 1 251 1 262 1 274 UK 708 729 755 801 IRL 402 402 402 402 DK 242 251 259 267 GR 63 66 69 72 ES 126 149 174 199 PT 23 23 23 23 EEC 7 772 7 966 8 165 8 369 Peru ( 1 ) tonnes D 1 795 1 849 1 903 1 962 F 554 665 785 880 I 1 660 1 686 1 710 1 738 BNL 394 413 430 449 UK 229 264 306 380 IRL 203 203 203 203 DK 332 346 360 372 GR 28 32 36 40 ES 657 693 733 772 PT 134 134 134 134 EEC 5 986 6 285 6 600 6 930 Romania tonnes D 679 682 684 685 F 271 275 279 283 I 14 15 17 17 BNL 22 23 24 25 UK 18 19 20 23 IRL 21 21 21 21 DK 11 11 11 11 GR 8 8 8 8 ES 7 8 9 10 PT 5 5 5 5 EEC 1 056 1 067 1 078 1 088 Thailand tonnes I 5 150 5 305 5 464 5 628 ( l ) See Appendix . 29 . 3 . 88 Official Journal of the European Communities No L 84 / 33 5208 32 11 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 2 5208 11 10 Woven fabrics of cotton , other than gauze, Argentina^) tonnes D 877 913 951 982 5208 11 90 terry fabrics , narrow woven fabrics , pile ­ F 99 111 125 152 5208 12 11 fabrics , chenille fabrics , tulle and other net 1 3 181 3 195 3 207 3 220 5208 12 13 fabrics BNL 1 241 1 251 1 259 1 267 5208 12 15 UK 55 68 80 87 5208 12 19 IRL     5208 12 91 DK 1 2 3 4 5208 12 93 GR 12 14 16 18 5208 12 95 ES 104 109 116 125 5208 12 99 PT 24 26 28 29 5208 13 00 5208 19 00 EEC 5 594 5 689 5 785 5 884 5208 21 10 5208 21 90 5208 22 11 Brazil tonnes D 6 638 6 709 6 781 6 839 5208 22 13 F 2 046 2 072 2 098 2 152 5208 22 15 I 3 837 3 862 3 886 3 908 5208 22 19 BNL 1 965 1 982 1 999 2 015 5208 22 91 UK 2 536 2 560 2 583 2 596 5208 22 93 IRL 586 586 586 586 5208 22 95 DK 281 282 283 284 5208 22 99 GR 60 64 68 71 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 ES PT EEC 140 62 18 151 150 65 18 332 163 69 18 516 179 71 18 701 5208 32 19 Bulgaria tonnes D 344 354 366 375 5208 32 91 F 159 163 167 175 5208 32 93 I 308 312 315 319 5208 32 95 BNL 63 66 67 70 5208 32 99 UK 73 77 80 82 5208 33 00 IRL 9 9 9 9 5208 39 00 DK 151 151 151 151 5208 41 00 GR 204 205 206 207 5208 42 00 ES 38 39 41 43 5208 43 00 PT 8 8 9 9 5208 49 00 5208 51 00 EEC 1 357 1 384 1 411 1 440 5208 52 10 5208 52 90 5208 53 00 South tonnes D 1 108 1 110 1 113 1 114 5208 59 00 Korea F 496 497 499 499 5209 11 00 I 569 570 571 573 BNL 1 076 1 076 1 076 1 077 5209 12 00 UK 1 /192 1 194 1 194 1 195 5209 19 00 IRL 22 22 22 22 5209 21 00 DK 974 974 974 975 5209 22 00 GR 32 32 32 32 5209 29 00 ES 25 25 25 25 5209 31 00 PT 7 7 7 7 5209 32 00 5209 39 00 EEC 5 501 5 507 5 513 5 519 5209 41 00 5209 42 00 5209 43 00 Czecho ­ tonnes D 2 740 2 778 2 817 2 848 5209 49 10 slovakia F 934 948 962 991 5209 49 90 I 384 397 410 422 5209 51 00 BNL 290 299 308 316 5209 52 00 UK 329 342 354 362 5209 59 00 IRL 475 475 475 475 5210 11 10 DK 981 982 983 984 5210 11 90 GR 301 303 305 307 5210 12 00 ES 51 56 63 72 5210 19 00 PT 11 13 15 16 5210 21 10 5210 21 90 EEC 6 496 6 593 6 692 6 793 (*) See Appendix . No L 84 / 34 Official Journal of the European Communities 29 . 3 . 88 5210 32 00 5210 59 00 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) (7 ) ( 8 ) ( 9 ) ( 10) 2 5210 22 00 Hong Kong tonnes D 776 786 797 805 (cont'd) 5210 29 00 F 609 613 617 624 5210 31 10 I 735 739 742 746 5210 31 90 5210 32 00 5210 39 00 5210 41 00 BNL UK IRL DK 413 10 168 450 82 415 10 172 450 82 417 10 175 450 82 420 10178 450 82 5210 42 00 GR 43 44 45 45 5210 49 00 ES 32 33 35 37 5210 51 00 5210 52 00 5210 59 00 5211 11 00 PT EEC 6 13 314 6 13 340 7 13 367 7 13 394 5211 12 00 Hungary tonnes D 654 662 671 679 5211 19 00 F 354 358 360 367 5211 21 00 I 98 101 105 107 5211 22 00 BNL 80 82 85 86 5211 29 00 UK 420 424 427 429 5211 31 00 IRL 39 39 39 39 5211 32 00 DK 340 340 340 341 5211 39 00 GR 255 255 256 256 5211 41 00 ES 38 39 41 43 5211 42 00 PT 7 7 7 7 5211 43 00 5211 49 11 EEC 2 285 2 307 2 331 2 354 5211 49 19 5211 49 90 5211 51 00 5211 52 00 India tonnes D 5 710 6 004 6 305 6 552 5211 59 00 F 5 342 5 449 5 556 5 779 I 2 891 2 996 3 099 3 194 5212 11 10 BNL 1 907 1 978 2 047 2 111 5212 11 90 UK 26 016 26 117 26 214 26 271 5212 1210 IRL 394 395 396 397 5212 12 90 DK 566 572 577 582 5212 13 10 GR 155 172 189 203 5212 13 90 ES 138 179 233 302 5212 14 10 PT 94 107 123 131 5212 14 90 5212 15 10 EEC 43 213 43 969 44 739 45 522 5212 15 90 5212 21 10 5212 21 90 Indonesia tonnes ( D 1 667 1 894 2 130 2 316 5212 22 10 F 2 401 2 483 2 566 2 738 5212 22 90 I 5 301 5 382 5 462 5 530 5212 23 10 BNL 2 245 2 299 2 353 2 400 5212 23 90 UK 1 924 2 001 2 081 2 164 5212 24 10 IRL 24 25 26 27 5212 24 90 DK 602 609 610 613 5212 25 10 GR 58 70 84 95 5212 25 90 ES 240 272 315 368 PT 98 108 121 127 ex 5811 00 00 EEC 14 560 15 142 15 748 16 378 ex 6308 00 00 Malaysia tonnes D 1 742 1 792 1 844 1 887 F 239 257 275 313 I 558 576 593 609 BNL 520 532 544 555 UK 848 865 881 892 IRL 10 10 10 10 DK 179 179 180 181 GR 20 23 26 28 ES 98 105 114 126 PT 22 24 27 28 EEC 4 236 4 363 4 494 4 629 29 . 3 . 88 Official Journal of the European Communities No L 84 / 35 ( 1 ) ( 2 ) (3 ) (4 ) ( S ) (6 ) (7) ( 8 ) (9 ) ( 10 ) 2 Pakistan tonnes D 3 504 3 727 3 953 4142 (cont'd) F 2 032 2112 2193 2 363 I 2 889 2 968 3 046 3 119 BNL 1 754 1 807 1 861 1 909 UK 10 937 11 012 11 085 11 128 IRL 789 790 791 792 DK 538 542 546 550 GR 79 92 105 116 ES 118 219 260 313 PT 45 55 67 73 EEC 22 755 23 324 23 907 24 505 Peru tonnes D 887 981 1 079 1 166 F 366 401 436 515 I 1 185 1 218 1 253 1 286 BNL 378 400 424 445 UK 245 276 309 328 IRL 69 69 69 69 DK 118 120 122 124 GR 30 35 41 46 ES 108 121 139 163 PT 26 30 35 38 EEC 3 412 3 651 3 907 4 180 Poland tonnes D 474 485 496 505 F 411 415 419 427 I 160 164 168 171 BNL 197 200 202 204 UK 160 163 167 169 IRL 101 101 101 101 - DK 55 55 55 55 GR 220 221 222 223 ES 38 39 41 43 PT 7 7 8 8 EEC 1 823 1 850 1 878 1 906 Romania tonnes D 1 604 1 636 1 668 1 695 F 1 028 1 040 1 052 1 077 I 333 344 356 365 BNL 741 749 757 764 UK 126 138 147 154 IRL 40 40 40 40 DK 190 191 193 193 GR 52 54 56 58 ES 41 45 51 59 PT 9 10 12 13 EEC 4164 4 247 4 332 4 418 Singapore tonnes D 667 701 737 765 F 306 318 330 357 I 602 614 626 638 BNL 365 373 381 388 UK 774 784 795 801 IRL 22 22 22 22 DK 14 15 16 17 GR 18 20 22 24 ES 95 100 106 114 PT 21 23 25 26 EEC 2 884 2 970 3 060 3 152 No L 84 / 36 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) ( 2 ) (3 (4 Thailand2 (cont'd) 2 a) Brazila ) of which : other than unbleached or bleached Bulgaria ( 5 ) ( 6 ) (7 ) tonnes D 3 618 F 472 I 2 283 BNL 804 UK 1 010 IRL 55 DK 1 168 GR 37 ES 107 PT 25 EEC 9 579 tonnes D 821 F 320 I 619 BNL 666 UK 514 IRL 595 DK 104 GR 15 ES 40 PT 18 EEC 3 712 tonnes D 115 F 66 I 77 BNL 22 UK 23 IRL 9 DK 37 GR 147 ES 20 PT 4 EEC 520 tonnes D 135 F 59 I 69 BNL 132 UK 145 IRL 4 DK 121 GR 6 ES 7 PT 2 EEC 680 tonnes D 1 967 F 343 BNL 151 UK 254 DK 655 tonnes D 657 F 519 I 630 BNL 355 UK 8 797 IRL 390 DK 71 GR 39 ES 28 PT 5 EEC 11 491 ( 8 ) (9 ) ( 10 ) 3 729 3 844 3 940 513 554 641 2 323 2 363 2 399 831 858 883 1 048 1 085 1 108 55 55 55 1 170 1 172 1 174 44 51 57 123 144 171 30 36 39 9 866 10 162 10 467 840 861 881 330 340 353 623 627 631 667 668 669 533 553 574 596 597 598 105 107 108 16 17 18 46 49 52 19 20 21 3 775 3 839 3 905 119 121 124 68 71 72 78 79 81 23 24 26 25 27 29 9 9 9 37 37 37 147 147 147 21 22 23 4 4 4 531 541 552 136 136 136 59 59 60 69 69 69 132 133 133 145 145 145 4 4 4 121 121 121 6 6 6 7 7 7 2 2 2 681 682 683 1 997 2 027 2 057 348 353 359 154 156 158 258 261 265 664 674 685 666 674 681 523 525 532 634 636 639 357 360 361 8 800 8 804 8 805 390 391 391 71 71 72 39 40 41 29 31 33 5 5 5 11 514 11 537 11 560 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 South Korea Czecho ­ slovakia Hong Kong No L 84 / 3729 . 3 . 88 Official Journal of the European Communities ( 1 ) I (2 ) 3 (4) 5 Hungary tonnes2 a) (cont'd) 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 India tonnes Indonesia tonnes (6 ) (7 ) ( 8 ) D 461 466 F 245 248 I 38 41 BNL 40 42 UK 412 416 IRL 30 30 DK 296 296 GR 241 241 ES 21 22 PT 4 4 EEC 1 788 1 806 D 1 212 1 387 F 951 1 090 I 638 729 BNL 923 948 UK 3 533 3 550 IRL 154 155 DK 425 427 GR 54 63 ES 24 36 PT 21 27 EEC 7 935 8 411 D 648 739 F 843 901 I 2 156 2 172 BNL 973 980 UK 289 301 IRL 11 12 DK 303 306 GR 20 25 ES 104 121 PT 75 81 EEC 5 422 5 638 D 850 851 F 67 76 I 171 182 BNL 93 101 UK 268 284 IRL 12 13 DK 180 180 GR 7 8 ES 33 36 PT 6 7 EEC 1 687 1 737 D 277 326 F 247 283 I 210 241 BNL 141 162 UK 978 994 IRL 746 750 DK 220 221 GR 22 25 ES 18 27 PT 3 5 EEC 2 862 3 034 (9 ) ( 10 ) 472 477 253 257 42 45 44 46 419 422 30 30 296 296 241 241 23 24 4 4 1 824 1 842 1 581 1 796 1211 1328 831 944 977 1 004 3 569 3 586 156 157 429 432 74 84 54 81 34 39 8 916 9 451 832 933 951 1001 2 189 2206 996 1012 313 326 15 17 309 313 29 34 142 164 88 92 5 864 6 098 852 853 84 92 193 205 108 118 302 319 14 14 180 180 9 10 40 44 8 9 1 790 1 844 377 437 321 362 274 310 184 207 1 007 1 019 754 758 222 223 28 32 41 51 8 10 3 216 3 409 Malaysia tonnes Pakistan tonnes 29 . 3 . 88No L 84 / 38 Official Journal of the European Communities ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) U) ( 8 ) (9 ) ( 10) 2 a ) Poland tonnes D 116 121 124 130 (cont'd) F 196 197 198 199 I 25 26 27 28 BNL 39 40 41 42 UK 64 66 70 72 IRL 81 81 81 81 DK 24 24 24 24 GR 171 171 171 171 ES 19 20 21 22 PT 4 4 4 4 EEC 739 750 761 773 Romania tonnes D 1 249 1 250 1 251 1 259 F 539 546 552 557 I 223 236 249 262 BNL 155 164 174 182 UK 92 105 118 132 IRL 40 40 40 40 DK 190 190 190 190 GR 42 43 44 45 ES 22 28 35 39 PT 5 6 7 8 EEC 2 557 2 608 2 660 2 714 Singapore tonnes D 383 396 408 420 F 90 98 106 117 I 147 156 166 174 BNL 240 241 244 245 UK 482 487 491 497 IRL 24 24 24 24 DK 11 12 13 14 GR 7 8 9 10 ES 48 52 57 62 PT io 11 12 13 EEC 1 442 1 485 1 530 1 576 Thailand tonnes D 923 933 945 956 F 58 76 88 104 I 322 331 344 356 BNL 290 296 302 306 UK 250 273 295 320 IRL 3 3 4 5 DK 585 586 587 588 GR 7 8 9 10 ES 36 42 49 56 PT 7 8 9 10 EEC 2 481 2 556 2 632 2 711 3 5512 11 00 Woven fabrics of synthetic fibres (staple or Brazil tonnes D 195 217 238 265 5512 19 10 waste) other than narrow woven fabrics , pile F 419 444 471 482 5512 19 90 fabrics ( including terry fabrics) and chenille I 399 402 406 413 5512 21 00 fabrics BNL 153 155 158 161 ' 5512 29 10 UK 462 471 483 496 5512 29 90 IRL 3 3 3 3 5512 91 00 DK 17 19 21 24 5512 99 10 GR 10 11 12 13 5512 99 90 ES 35 39 40 48 PT 28 29 30 31 5513 11 10 5513 11 30 EEC 1 721 1 790 1 862 1 936 29 . 3 . 88 Official Journal of the European Communities No L 84 / 39 ( 1 ) ( 2) ( 3 ) (4) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 3 5513 11 90 South Korea tonnes D 521 529 535 544 (cont'd) 5513 12 00 F 687 694 704 706 5513 13 00 I 1 654 1 655 1 656 1 659 5513 19 00 BNL 788 789 790 791 5513 21 10 UK 397 400 403 407 5513 21 30 IRL 33 33 33 33 5513 21 90 DK 59 60 61 62 5513 22 00 GR 201 201 201 201 5513 23 00 ES 11 12 12 14 5513 29 00 PT 2 2 2 2 5513 31 00 5513 32 00 EEC 4 353 4 375 4 397 4 419 5513 33 00 5513 39 00 Czecho ­ tonnes D 1 192 1 208 1 225 1 244 5513 41 00 slovakia F 205 224 245 252 5513 42 00 I 44 46 49 54 5513 43 00 BNL 113 115 118 120 5513 49 00 UK 64 72 79 91 5514 11 00 IRL 17 17 17 17 DK 68 70 72 75 5514 12 00 GR 56 56 56 57 5514 13 00 ES 12 15 16 22 5514 19 00 PT 3 4 5 6 5514 21 00 5514 22 00 EEC 1 774 1 827 1 882 1 938 5514 23 00 5514 29 00 5514 31 00 Hong Kong tonnes D F 1 740 1 354 1 747 1 362 1 754 1 370 1 762 1 374 5514 32 00 I 418 419 421 422 5514 33 00 BNL 647 648 649 651 5514 39 00 UK 6 591 6 594 6 598 6 602 5514 41 00 IRL 135 135 135 135 5514 42 00 DK 169 170 171 172 5514 43 00 GR 17 17 17 17 5514 49 00 ES 10 11 11 13 5515 11 10 PT 4 4 4 4 5515 11 30 5515 11 90 EEC 11 085 11 107 11 130 11 152 5515 12 10 5515 12 30 Hungary tonnes D 123 126 131 136 5515 12 90 F 187 192 197 199 5515 13 11 I 26 26 28 29 5515 13 19 BNL 43 44 44 45 5515 13 91 UK 180 182 184 187 5515 13 99 IRL 4 4 4 4 5515 19 10 DK 16 16 16 16 5515 19 30 GR 52 52 52 52 5515 19 90 ES 10 11 11 12 5515 21 10 PT 2 2 2 2 5515 21 30 5515 21 90 EEC 643 655 669 682 5515 22 11 5515 22 19 Indonesia tonnes F 757 795 835 877 5515 22 91 I 420 441 463 486 5515 22 99 UK 889 934 981 1 030 5515 29 10 5515 29 30 Malaysia (') tonnes D 3 088 3 175 3 259 3 363 5515 29 90 F 888 989 1 096 1 137 5515 91 10 I 1 886 1 898 1 915 1 938 5515 91 30 BNL 872 881 891 909 5515 91 90 - UK 1 755 1 791 1 834 1 889 5515 92 11 IRL 170 171 172 173 5515 92 19 DK 317 325 334 345 5515 92 91 GR 30 32 35 39 5515 92 99 ES 126 141 147 178 5515 99 10 PT 43 47 51 55 5515 99 30 5515 99 90 EEC 9 175 9 450 9 734 10 026 0 ) See Appendix . No L 84 /40 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) ( 9 ) ( 10 ) 3 5803 90 30 Pakistan tonnes F 985 1 019 1055 1 092 (cont'd) I 3 374 3 492 3 614 3 740 ex 5905 00 70 Poland tonnes D 176 184 194 205 ex 6308 00 00 F 154 164 176 180 I 43 44 46 49 BNL 52 54 54 56 UK 326 331 335 342 IRL 85 85 85 85 DK 13 14 15 16 GR 118 118 118 118 ES 10 12 13 16 PT 2 2 2 2 EEC 979 1 008 1 038 1 069 Romania tonnes D 392 403 414 428 F 593 607 620 626 I 48 50 53 56 BNL 46 47 49 51 UK 80 86 91 99 IRL 8 8 8 8 DK 20 21 22 23 GR 9 9 9 9 ES 16 18 19 24 PT 3 3 4 4 EEC 1 215 1 252 1 289 1 328 Singapore tonnes D 96 107 116 129 F 93 104 117 122 I 32 33 36 39 BNL 22 23 25 27 UK 288 293 297 304 IRL 30 30 30 30 DK 36 37 38 39 GR 5 5 5 5 ES 23 25 26 30 PT 5 5 5 5 EEC 630 662 695 730 Thailand ( ») tonnes D 5 808 5 975 6 133 6 335 F 1 478 1 670 1 876 1 953 I 4 914 4 937 4 970 5 014 BNL 1 523 1 541 1 560 1 593 UK 1 968 2 037 2 120 2 226 IRL 142 144 146 148 DK 1 444 1 459 1 475 1 495 GR 53 57 62 69 ES 144 172 183 242 PT 36 43 51 58 EEC 17 510 18 035 18 576 19 133 3 a) 551219 10 a) of which : South Korea tonnes D 50 53 54 57 5512 19 90 other than unbleached or bleached F 72 74 76 78 5512 29 10 I 216 216 216 216 5512 29 90 BNL 99 99 99 99 5512 99 10 UK 54 56 59 60 5512 99 90 IRL 3 3 3 3 DK 3 3 3 3 5513 21 10 GR 127 127 127 127 5513 21 30 ES 4 4 4 4 5513 21 90 PT 1 1 1 1 5513 22 00 5513 23 00 EEC 629 636 642 648 (*) See Appendix . No L 84 /4129 . 3 . 88 Official Journal of the European Communities ( 1 ) ( 2) 3 (5 (6 ) F BNL (7) 113 79 ( 8 ) 117 82 (9 ) 120 84 ( 10 ) 124 87 (4) Czecho ­ slovakia tonnes3 a ) (cont'd) Hong Kong tonnes D F I BNL UK IRL DK GR ES PT EEC 1 207 942 291 426 4 325 94 120 13 8 4 7 430 1 211 947 293 426 4 327 94 121 13 9 4 7 445 1 215 952 294 426 4 329 95 122 13 10 4 7 460 1 219 955 295 427 4 332 95 123 13 11 4 7 474 Indonesia tonnes F I UK 151 84 178 159 88 187 167 93 196 175 98 206 Malaysia (*) tonnes 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5512 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 D F I BNL UK IRL DK GR ES PT EEC 1 924 214 353 102 585 170 243 8 61 10 3 670 1 926 234 380 111 622 170 243 11 71 12 3 780 1 928 254 408 122 659 170 243 13 82 14 3 893 1 930 280 435 134 597 170 243 15 90 16 4 010 Poland tonnes D F I BNL UK IRL DK GR ES PT EEC 136 123 32 28 272 68 12 79 6 1 757 146 126 36 30 273 68 13 79 8 1 780 157 129 38 33 274 68 14 79 10 1 803 165 134 42 35 277 68 15 79 11 1 827 Thailand (') tonnes D F I BNL UK IRL DK GR ES PT EEC 1 493 154 783 507 773 65 . 741 7 62 11 4 596 1 516 181 796 518 820 66 742 9 73 13 4 734 1 539 210 810 528 867 67 743 12 85 15 4 876 1 565 233 823 542 916 68 744 14 99 18 5 022 [') See Appendix . No L 84 /42 29 . 3 . 88Official Journal of the European Communities GROUP I B 1 (2 3 4 ) 4 BrazilShirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like , knitted or crochered 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Bulgaria South Korea (') Czecho ­ slovakia (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 1 000 F 395 411 427 445 pieces I 4 368 4 543 4 724 4 913 UK 2 808 2 920 3 037 3 159 1 000 D 575 581 586 593 pieces F 155 160 164 169 I 157 164 170 178 BNL 78 81 85 87 UK 150 156 163 168 IRL 9 9 10 10 DK 23 24 25 26 GR 18 18 19 20 ES 53 55 56 59 PT 12 13 14 15 EEC 1 230 1 261 1 292 1 325 1 000 D 2 360 2 381 2 403 2 433 pieces F 4 572 4 595 4 619 4 637 I 980 1 008 1 038 1 066 BNL 1 215 1 228 1 244 1256 UK 2 061 2 088 2115 2 140 IRL 137 139 141 143 DK 373 376 380 383 GR 27 29 31 33 ES 37 44 46 57 PT 12 15 17 19 EEC 11 774 11 903 12 034 12 167 1 000 D 894 906 917 933 pieces F 761 773 786 794 I 88 102 117 131 BNL 417 423 431 437 UK 132 145 159 172 IRL 9 10 11 12 DK 237 239 241 243 GR 18 19 20 21 ES 32 35 36 42 PT 9 10 11 12 EEC 2 597 2 662 2 729 2 797 1 000 D 9 198 9 227 9 256 9 298 pieces F 867 898 929 950 I 841 880 921 959 BNL 2 236 2 253 2 275 2 291 UK 11 069 11 106 11 143 11 177 IRL 154 157 160 162 DK 633 637 642 646 GR 99 102 105 108 ES 36 45 48 63 PT 11 15 18 21 EEC 25 144 25 320 25 497 25 675 1 000 D 587 596 607 621 pieces F 1 047 1 058 1 067 1 074 I 213 226 240 254 BNL 430 436 444 449 UK 445 457 469 482 IRL 6 7 8 9 DK 172 173 175 176 GR 15 16 17 18 ES 17 20 21 26 PT 8 9 10 11 EEC 2 940 2 998 3 058 3 120 Hong Kong ( ») Hungary (') See Appendix . No L 84/4329 . 3 . 88 Official Journal of the European Communities ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) ( 7 ) ( 8 ) ( 9 ) ( 10) 4 India ( ») 1 000 D 2 771 2 848 2 929 3 049 (cont'dj pieces F 1 875 1 960 2 047 2 110 I 1 381 1 486 1 601 1 712 BNL 1 117 1 164 1 226 1 272 UK 3 040 3 141 3 247 3 346 IRL 85 92 100 107 DK 349 360 374 387 GR 78 86 95 104 ES 112 138 147 191 PT 57 68 76 85 EEC 10 865 11 343 11 842 12 363 Macao (') 1 000 D 3 203 3 221 3 239 3 266 pieces F 3 853 3 873 3 893 3 907 I 340 365 391 415 BNL 1 070 1 081 1 095 1 106 UK 2 612 2 635 2 661 2 682 IRL 28 30 32 33 DK 131 134 137 140 GR 22 24 26 28 ES 48 54 56 66 PT 14 17 19 21 EEC 11 321 11 434 11 549 11 664 Malaysia ( 1 ) 1 000 D 1 506 1 557 1 611 1 691 pieces F 1 290 1 346 1 406 1 447 I 517 587 664 739 BNL 1 556 1 588 1 629 1 662 UK 1 098 1 165 1 237 1 303 IRL 42 47 52 . 57 DK 193 201 210 219 GR 41 46 52 58 ES 98 115 121 151 PT 25 32 37 43 EEC 6 366 6 684 7 019 7 370 Pakistan (') 1 000 D 2 478 2 573 2 671 2 816 pieces F 2 395 2 497 2 603 2 681 I 1 042 1 169 1 310 1 445 BNL 1 487 1 544 1 619 1 677 UK 3 075 3 196 3 325 3 446 IRL 62 71 81 89 DK 695 709 725 741 GR 81 90 100 111 ES 187 218 229 283 PT 48 61 71 82 EEC 11 550 12 128 12 734 13 371 Philippi ­ 1 000 D 2911 2 997 3 086 3 218 nes 0 ) pieces F 3 515 3 607 3 704 3 773 I 796 913 1 040 1 162 BNL 1 255 1 307 1 374 1 426 UK 2 364 2 476 2 592 2 701 IRL 53 61 70 77 DK 591 603 618 632 GR 60 68 78 89 ES 124 152 163 211 PT 35 47 56 66 EEC 11 704 12 231 12 781 13 356 (*) See Appendix . No L 84 /44 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) ( 9 ) ( 10 ) 4 Poland (') 1 000 D 4 457 4 509 4 563 4 643 (cont'd) pieces F 3 376 3 434 3 492 3 535 I 464 537 615 688 BNL 287 319 360 392 UK 1 826 1 894 1 966 2 031 IRL 39 44 50 54 DK 296 304 313 321 GR 41 46 52 58 ES 44 61 67 96 PT 16 23 28 34 EEC 10 846 11 171 11 506 11 852 Romania 0 ) 1 000 D 9 454 9 530 9 605 9 714 pieces F 1 802 1 882 1 964 2 022 I 1 390 1 490 1 598 1 699 BNL 1 277 1 322 1 379 1 422 UK 3 552 3 647 3745 3 837 IRL 65 72 80 86 DK 502 513 526 538 GR 59 66 74 82 ES 62 86 95 135 PT 17 27 35 43 EEC 18 180 18 635 19 101 19 578 Singapore (*) 1 000 D 5 716 5 810 5 909 6 054 pieces F 3 054 3 156 3 264 3 339 I 763 892 1 032 1 166 BNL 1 747 1 806 1 879 1 937 UK 2 335 2 457 2 586 2 706 IRL 127 136 146 154 DK 575 589 605 620 GR 68 77 87 98 ES 133 164 175 228 PT 42 55 65 76 EEC 14 560 15 142 15 748 16 378 Thailand (*) 1 000 D 2 513 2 604 2 699 2 842 pieces F 3 034 3 132 3 237 3 310 I 891 1 014 1 150 1 281 BNL 922 977 1 049 1 105 UK 3 137 3 255 3 378 3 496 IRL 53 62 72 80 DK 439 452 468 483 GR 55 64 74 84 ES 100 130 141 193 PT 32 45 54 64 EEC 11 176 11 735 12 322 12 938 5 6101 10 90 Jerseys, pullovers , slip-overs , waistcoats , Bulgaria 1 000 D 391 397 400 405 6101 20 90 twinsets , cardigans , bed-jackets and jumpers pieces F 198 206 216 224 6101 30 90 (other than jackets and blazers), anoraks , I 106 112 116 122 windcheaters , waister jackets and the like , BNL 78 79 81 82 6102 10 90 knitted or crocheted UK 167 170 174 177 6102 20 90 IRL 12 12 12 12 6102 30 90 DK 22 23 24 25 GR 13 13 13 13 6110 10 10 ES 30 31 33 36 6110 10 31 PT 8 8 8 8 6110 10 39 6110 10 91 EEC 1 025 1 051 1077 1 104 (*) See Appendix . 29 . 3 . 88 No L 84/ 45Official Journal of the European Communities ( 1 ) ( 2) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10) 5 6110 10 99 South 1 000 D 5 218 5 246 5 271 5 299 (cont'dJ 6110 20 91 Korea pieces F 1 526 1 580 1 636 1 687 6110 20 99 I 980 1 014 1 048 1 083 6110 30 91 BNL 6 955 6 964 6 973 6 982 6110 30 99 UK 11 803 11 823 11 843 11 860 IRL 239 241 243 245 DK 445 450 455 460 GR 25 27 29 31 ES 38 45 55 69 PT 13 15 17 19 EEC 27 242 27 405 27 570 27 735 Czecho ­ 1 000 D 702 708 713 719 slovakia pieces F 208 219 231 242 I 278 286 293 299 BNL 189 191 194 196 v UK 102 106 111 115 IRL 5 5 5 5 DK 104 105 106 107 GR 25 25 25 25 ES 23 24 26 29 PT 6 6 6 6 EEC 1 642 1 675 1 709 1 743 , Hong 1 000 D 11 091 11 119 11 144 11 173 Kong pieces F 873 927 983 1 034 I 746 780 815 849 BNL 2 237 2 246 2 255 2 263 UK 11 476 11 497 11 515 11 534 IRL 60 62 64 66 , DK 757 762 767 772 GR 107 109 111 113 ES 31 38 49 63 PT 11 13 15 17 EEC 27 389 27 553 27 718 27 884 Hungary 1 000 D 618 630 643 657 pieces F 895 921 947 973 I 316 332 350 367 BNL 250 255 258 262 UK 339 349 359 368 IRL 22 23 24 25 DK 94 96 98 100 GR 19 20 21 22 ES 14 17 22 29 PT 8 9 10 11 EEC 2 575 2 652 2 732 2 814 Macao 1 000 D 4 105 4 123 4 138 4 157 pieces F 2 220 2 255 2 289 2 323 I 425 445 467 490 BNL 752 759 763 769 UK 2 097 2 111 2 122 2 134 IRL 25 26 27 28 DK 448 451 454 457 GR 16 17 19 22 ES 28 32 39 48 PT 277 278 279 280 EEC 10 393 10 497 10 602 10 708 No L 84 /46 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2) ( 3 ) 5 (cont'd) (4 ) (5 ) (6 ) (7) Malaysia 1 000 D 660 pieces F 809 I 259 BNL 333 UK 711 IRL 18 DK 77 GR 22 ES 71 PT 17 EEC 2 977 Pakistan 1 000 D 1 352 pieces F 483 I 468 BNL 231 UK 469 IRL 27 DK 106 GR 43 ES 84 PT 23 EEC 3 286 Philippines 1 000 D 1 841 pieces F 731 I 417 BNL 419 UK 847 IRL 42 DK 401 GR 28 ES 84 PT 20 EEC 4 830 Poland 1 000 D 397 pieces F 590 I 180 BNL 361 UK 613 IRL 15 DK 92 GR 14 ES 25 PT 8 EEC 2 295 Romania 1 000 D 5 561 pieces F 1 621 I 1 882 BNL 769 UK 1 620 IRL 53 DK 185 GR 42 ES 53 PT 19 EEC 11 805 ( 8 ) (9 ) ( 10) 686 709 737 858 911 963 289 322 356 342 349 358 729 748 764 20 22 24 82 87 92 24 26 28 77 87 101 19 21 23 3 126 3 282 3 446 1 385 1 417 1 455 548 618 688 509 554 599 242 253 264 493 517 541 30 32 35 112 118 124 46 49 52 92 105 124 26 29 32 3 483 3 692 3 914 1 882 1 921 1 967 810 895 977 467 520 575 433 446 459 877 906 934 45 48 51 409 417 425 31 35 39 94 110 133 23 27 31 5 071 5 325 5 591 411 425 439 616 644 670 196 213 232 366 370 375 623 632 642 16 17 18 95 98 100 15 16 17 28 33 40 9 10 11 2 375 2 458 2 544 5 601 5 637 5 679 1 701 1 781 1 857 1 931 1 982 2 032 782 796 806 1 649 1 677 1 701 56 59 62 192 199 206 45 48 52 63 78 99 22 25 28 12 042 12 282 12 528 No L 84/4729 . 3 . 88 Official Journal of the European Communities ( 1 ) (2 ) 3 (4 Singapore ( 5 ) 1 000 pieces 5 (cont'd) (6 ) D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC (7) 2 924 1082 650 1 134 2 210 69 179 39 105 32 8 424 2 594 1 048 806 904 2 702 109 524 44 69 20 8 820 Thailand 1 000 pieces 6 Brazil (&gt; 1 000 pieces Men's or boy's woven breeches , shorts other than swimwear and trousers ( including slacks); women's or girls' woven trousers and slacks, of wool , of cotton or of man-made fibres (8 ) (9 ) ( 10 ) 2 981 3 035 3 097 1 192 1 311 1423 718 792 867 1 153 1 170 1 189 2 252 2 291 2 330 74 78 83 190 201 212 44 49 54 120 142 173 37 42 47 8 761 9 111 9 475 2 668 2 739 2 823 1 193 1 349 1 500 897 994 1 095 929 954 977 2 757 2 810 2 861 115 120 126 538 552 566 50 57 64 88 117 159 26 32 39 9 261 9 724 10 210 974 994 1 009 164 189 221 485 511 535 216 222 229 400 414 429 16 17 18 147 149 151 16 18 20 79 82 88 45 47 49 2 542 2 643 . 2 749 203 206 208 63 66 70 67 70 73 26 28 29 44 47 49 2 2 2 10 10 11 8 8 8 28 28 29 5 5 5 456 470 484 1 447 1 460 1 468 232 246 265 404 419 433 1 002 1 007 1 010 1 412 1420 1429 63 64 66 257 258 259 19 20 21 31 33 37 10 11 12 4 877 4 938 5 000 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Bulgaria 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC 955 139 462 209 385 15 146 14 76 43 2 444 201 59 63 25 42 2 10 8 28 5 443 1 437 216 389 998 1 403 62 256 18 29 9 4 817 South Korea f 1 ) 1 000 pieces (') See Appendix . No L 84 /48 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10) 6 Czecho ­ 1 000 D 305 308 312 315 (cont'd) slovakia { l ) pieces F 67 72 77 83 I 58 62 66 71 BNL 66 68 69 70 UK 43 47 49 51 IRL 6 6 6 6 DK 23 23 24 24 GR 13 13 13 13 ES 30 31 32 34 PT 7 7 7 7 EEC 618 637 656 675 Hong 1 000 D 20 826 20 876 20 930 20 968 Kong (&gt;) pieces F 1 332 1 398 1465 1 545 I 1 175 1 238 1 302 1 366 BNL 3 241 3 260 3 277 3 293 UK 23 221 23 263 23 301 23 336 IRL 104 107 110 113 DK 2 503 2 507 2 511 2 51 5 GR 196 201 206 211 ES 83 91 99 115 PT 28 32 37 42 EEC 52 709 52 973 53 238 53 504 Hungary (') 1 000 D 72 76 79 81 pieces F 37 42 46 51 I 30 35 39 43 BNL 155 155 156 158 UK 34 36 39 41 IRL 2 2 2 2 DK 33 33 33 34 GR 10 10 10 10 ES 15 15 16 18 PT 7 7 7 7 EEC 395 411 427 445 India 0 ) 1 000 D 1 231 1 268 1 311 1 341 pieces F 674 723 775 841 I 661 708 758 810 BNL 386 400 413 426 UK 621 652 681 710 IRL 46 49 52 55 DK 147 150 153 156 GR 64 68 72 76 ES 86 92 98 111 PT 20 23 27 31 EEC 3 936 4 133 4 340 4 557 Indonesia 0 ) 1 000 D 1 362 1 421 1 488 1 539 pieces F 914 992 1 076 1 182 I 590 665 745 829 BNL 843 865 886 906 UK 1 066 1 115 1 161 1 206 IRL 39 43 47 51 DK 161 166 171 176 GR 79 85 92 99 ES 114 123 133 154 PT 26 31 37 44 EEC 5 194 5 506 5 836 6 186 (*) See Appendix . 29 . 3 . 88 Official Journal of the European Communities No L 84 /49 ( 1 ) (2) (3 ) (4) (5) (6) (7) ( 8 ) (9 ) (10) 6 Macao { 1 ) 1 000 D 5 176 5196 5 219 5 235 (cont'd) pieces F 2 705 2 731 2 758 2 791 I 1005 1 032 1057 1084 BNL 1223 1231 1239 1244 UK 468 485 500 515 IRL 27 28 29 30 DK 46 48 50 52 GR 14 16 18 20 ES 40 43 46 52 PT 32 34 36 38 EEC 10 736 10 844 10 952 11061 Malaysia (') 1 000 D 1 481 1 519 1 561 1593 pieces F 611 662 717 783 I 348 397 449 503 BNL 876 889 902 916 UK 387 419 448 477 IRL 18 21 24 27 DK 184 187 190 193 GR 25 29 33 38 ES 91 97 104 117 PT 22 25 29 33 EEC 4 043 4 245 4 457 4 680 Philippines (') 1000 D 2126 2173 2 226 2 267 pieces F 392 454 521 604 I 246 306 371 437 BNL 879 898 913 929 UK 599 638 676 712 IRL 116 23 26 ¢ 30 DK 43 120 124 128 GR 93 48 53 59 ES 22 100 108 125 PT 26 31 36 4 536 EEC 4 786 5 049 5 327 Poland (') 1 000 D 155 159 165 168 pieces F 72 78 84 91 I 82 87 92 98 BNL 172 174 175 176 UK 76 79 82 85 IRL 1 1 1 1 DK 12 12 12 12 GR 8 8 8 8 ES 28 29 30 31 PT 5 5 5 5 EEC 611 632 654 675 Romania 1000 D 609 631 653 671 pieces F 1 045 1072 1 101 1 137 I 1 976 2 003 2 032 2 060 BNL 397 405 413 419 UK 360 378 394 410 IRL 19 20 21 22 DK 27 29 31 33 GR 15 17 19 21 ES 32 35 39 46 PT 10 12 14 16 EEC 4 490 4 602 4 717 4 835 (') Sec Appendix. 29 . 3 . 88No L 84/50 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4) (5 ) (6 ) (7) (8 ) (9 ) ( 10) 6 Singapore (*) 1 000 D 2 766 2 836 2 914 2 973 (cont'd) pieces F 1 382 1 475 1 573 1 696 I 681 770 865 961 BNL 1 797 1 824 1 847 1 871 UK 1 115 1 173 1 228 1 279 IRL 40 45 50 55 DK 261 266 272 278 GR 40 47 55 63 ES 116 127 139 163 PT 31 37 44 52 EEC 8 229 8 600 8 987 9 391 Sri Lanka 0 ) 1 000 D 1 150 1 190 1 237 1 274 pieces F 339 394 453 529 I 422 475 530 590 BNL 302 317 333 346 UK 616 650 683 714 IRL 29 32 35 38 DK 91 94 98 102 GR 29 33 38 43 ES 103 109 116 131 PT 22 26 30 35 EEC 3 103 3 320 3 553 3 802 Thailand 1 000 D 698 718 741 758 pieces F 273 300 329 365 I 230 256 283 312 BNL 288 296 303 310 UK 312 329 345 360 IRL 11 12 13 15 DK 215 217 219 221 GR 21 23 25 27 ES 85 88 92 99 PT 20 22 24 26 EEC 2153 2 261 2 374 2 493 7 6106 10 00 Women's or girls' blouses , shirts and Bulgaria 1 000 D 95 97 98 100 6106 20 00 shirt-blouses, whether or no knitted or pieces F 137 140 144 146 6106 90 10 crocheted , of wool , cotton or man-made I 66 69 71 74 fibres BNL 35 36 37 38 6206 20 00 UK 45 46 47 49 6206 30 00 IRL 3 3 3 3 6206 40 00 DK 9 9 9 9 GR 7 7 7 7 ES 14 15 16 17 PT 4 4 4 4 EEC 415 426 436 447 South Korea 1 000 D 2 429 2 439 2 450 2 458 pieces F 523 539 556 572 I 392 408 423 436 BNL 1 669 1 674 1 678 1 684 UK 3 001 3 008 3 015 3 024 IRL 19 20 21 22 DK 229 231 233 235 GR 15 16 17 18 ES 20 23 27 33 PT 5 6 7 8 EEC 8 302 8 364 8 427 8 490 0 ) See Appendix . 29 . 3 . 88 Official Journal of the European Communities No L 84/51 ( 1 ) (2 ) ( 3 ) (4 ) ( S ) (6 ) (7) (8 ) (9 ) ( 10) 7 Czecho ­ 1 000 D 30 32 33 34 (cont'd) slovakia pieces F 87 88 89 90 I 20 21 23 24 BNL 20 20 20 20 UK 17 18 20 21 IRL 2 2 2 2 DK 10 10 10 10 GR 5 5 5 5 ES 13 13 13 14 PT 3 3 3 3 EEC 207 212 218 223 Hong Kong 1 000 D 17 401 17 442 17 480 17 513 pieces F 795 856 918 985 I 786 845 906 954 BNL 2 568 2 586 2 603 2 624 UK 7 453 7 484 7 513 7 543 IRL 37 40 43 46 DK 634 641 648 655 GR 35 38 41 45 ES 51 63 79 103 PT 8 11 15 20 EEC 29 768 30 006 30 246 30 488 Hungary 1 000 D 111 112 115 117 pieces F 95 99 102 105 I 88 91 94 97 BNL 13 14 15 17 UK 60 63 65 67 IRL 2 2 2 2 DK 38 38 38 38 GR 13 13 13 13 ES 9 10 U 12 PT 4 4 4 4 EEC 433 446 459 473 v India 1 000 D 9 930 10 071 10 206 10 234 pieces F 3 769 3 983 4 202 4 442 I 2 238 2 441 2 658 2 832 BNL 3 950 4 013 4 073 4147 UK 11 949 12 056 12 158 12 266 IRL 148 158 167 177 DK 634 658 682 708 GR 124 135 146 159 ES 297 340 398 486 PT 55 66 80 98 EEC 30 094 33 922 34 770 35 639 Indonesia 1 000 D 1 227 1 270 1 315 1 354 pieces F 804 870 942 1 022 I 396 461 531 590 BNL 746 766 785 810 UK 752 786 818 855 IRL 41 44 47 50 DK 249 257 265 274 GR 52 56 60 64 ES 65 79 97 128 PT 14 18 23 29 EEC 4 346 4 607 4 883 5 176 f No L 84/52 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) ( 2 ) (3 ) (4) (5 ) (6 ) (7) ( 8 ) (9) ( 10) 7 Macao 1 000 D 776 782 790 795 (cont'd) pieces F 1 654 1 666 1 676 1 688 I 249 260 270 279 BNL 332 335 338 343 UK 1 023 1 027 1 032 1 037 IRL 4 5 6 6 DK 157 158 159 160 GR 11 12 13 14 ES 17 19 22 26 PT 4 5 6 7 EEC 4 227 4 269 4 312 4 355 Pakistan 1 000 F 1 071 1 114 1 159 1 205 pieces IRL 92 95 99 103 ES 229 238 247 257 Philippines 1 000 D 1 266 1 286 1 308 1 325 pieces F 500 533 565 603 I 271 302 336 362 BNL 284 292 301 312 UK 636 652 667 685 IRL 15 17 18 20 DK 87 91 95 99 GR 14 16 18 20 ES 39 46 55 69 PT 8 10 12 15 EEC 3 120 3 245 3 375 3 510 Poland 1 000 IRL 24 24 25 25 pieces Romania 1 000 D 150 153 155 157 pieces F 412 415 420 424 I 59 63 67 70 BNL 25 27 28 29 UK 52 i 55 57 59 IRL     DK 23 23 23 23 GR 7 7 7 7 ES 14 15 16 19 PT 3 3 3 3 EEC 746 761 776 791 Singapore 1 000 D 2 559 2 609 2 658 2 700 pieces F 1 584 1 660 1739 1 827 I 456 529 607 670 BNL 598 619 640 668 UK 1 683 1 721 1 758 1 798 IRL 52 56 59 63 DK 328 337 346 355 GR 35 39 43 48 ES 51 66 87 119 PT 12 16 21 28 EEC 7 358 7 652 7 958 8 276 Sri Lanka 1 000 D 1 177 1 228 1 280 1 326 pieces F 742 819 902 997 I 805 878 959 1028 BNL 426 449 472 501 UK 869 908 946 990 IRL 28 32 35 39 DK 121 130 139 149 GR 33 37 41 46 ES 64 80 102 136 PT 15 19 24 31 EEC 4 280 4 580 4 900 5 243 29 . 3 . 88 Official Journal of the European Communities No L 84 / 53 ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) (7) (8 ) W (10) 7 Thailand 1 000 D 1 045 1068 1 091 1 112 (cont'd pieces F 352 387 424 466 I 412 446 482 512 BNL 305 315 325 338 UK 322 340 357 376 IRL 17 19 21 23 DK 184 188 192 196 GR 19 21 23 25 ES 65 72 82 97 PT 9 11 13 26 EEC 2 730 2 867 3 010 3 161 8 6205 10 00 Men's or boys' shirts , other than knitted or Bulgaria 1 000 D 1 887 1 900 1 914 1 923 6205 20 00 crocheted, of wool , cotton or man-made pieces F 347 359 372 387 6205 30 00 fibres I 212 224 237 250 BNL 116 121 126 131 UK 159 168 177 186 IRL 18 19 20 21 DK 121 122 123 124 GR 16 17 18 19 ES 40 44 46 52 PT 11 12 13 14 EEC 2 927 2 986 3 046 3 107 South Korea 1 000 D 16 840 16 886 16 934 16964 pieces F 625 668 714 767 I 1 228 1273 1 320 1 368 BNL 6 398 6 416 6 434 6 452 UK 2 810 2 841 2 874 2 905 IRL 71 . 74 77 80 / DK 169 172 176 180 GR 43 47 51 54 ES 170 185 192 215 PT 12 16 21 24 EEC 28 366 28 578 28 793 29 009 Czecho ­ 1 000 D 325 327 330 333 slovakia pieces F 86 89 91 94 I 87 90 94 96 BNL 11 12 14 14 UK 44 46 48 51 IRL 4 4 4 4 DK 12 12 12 12 GR 15 15 15 15 ES 23 24 24 25 PT 5 5 5 5 EEC 612 624 637 649 Hong Kong 1 000 D 19 145 19 207 19 270 19 312 pieces F 854 911 972 1042 I 1 608 1 668 1 731 1 795 BNL 3 161 3 185 3 209 3 232 UK 20 477 20 519 20 562 20 603 IRL 66 70 74 78 DK 1 800 1 805 1 810 1 815 GR 46 51 57 61 ES 95 115 125 155 PT 14 19 25 29 EEC 47 266 47 550 47 835 48 122 No L 84/ 54 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) (3 ) (4) (5) ( 6) (7) ( 8 ) (9 ) ( 10 ) 8 Hungary 1 000 D 210 213 218 221 (cont'd) pieces F 143 145 150 154 I 91 96 99 104 BNL 40 42 44 45 UK 184 188 191 194 IRL 2 2 2 2 DK 11 11 11 11 GR 12 12 12 12 ES 18 19 20 23 PT 7 7 7 7 EEC 718 735 . 754 773 India 1 000 D 9 540 9 717 9 901 10 021 pieces F 1 695 1 857 2 034 2 241 I 4 143 4 313 4 493 4 682 BNL 3 171 3 238 3 308 3 378 UK 9 423 9 542 9 668 9 791 IRL 228 239 251 262 DK 638 651 665 681 GR 86 101 118 129 ES 258 314 342 432 PT 43 57 75 86 . EEC 29 225 30 029 30 855 31 703 Indonesia 1000 D 2 425 2 515 2 614 2 682 pieces F 1 081 1 165 1 259 1 375 I 1 041 1 130 1 226 1 331 BNL 721 756 795 832 UK 1 266 1 328 1 396 1 463 IRL 50 56 63 69 DK 161 168 175 184 GR 77 85 94 100 ES 125 154 169 219 PT 28 36 46 52 EEC 6 975 7 393 7 837 8 307 Macao 1 000 D 655 668 682 692 pieces F 2 327 2 341 2 354 2 369 I 781 795 809 823 BNL 267 272 278 283 UK 1 444 1 453 1 464 1473 IRL 12 13 14 15 DK 780 781 782 783 GR 17 18 19 20 ES 41 45 47 55 PT 10 11 12 13 EEC 6 334 6 397 6 461 6 526 Malaysia 1 000 D 1 329 1 358 1 391 1 412 pieces F 1 864 1 892 1 922 1 958 I 227 256 287 320 BNL 248 260 272 284 UK 342 363 385 406 IRL 14 16 18 20 DK 481 483 485 488 GR 22 25 28 30 ES 89 99 104 120 PT 19 22 25 27 EEC 4 635 4 774 4 917 5 065 29 . 3 . 88 Official Journal of the European Communities No L 84 /55 ( 1 ) ( 2) (3 ) (4 ) ( 5 ) 1 (6 ) (7 ) ( 8 ) (9 ) ( 10) 8 Pakistan 1 000 D 745 768 792 809 (cont'd) pieces F 224 245 268 296 I 574 596 620 645 BNL 428 437 446 455 UK 1 286 1 302 1 318 1 334 IRL 45 46 48 49 DK 60 62 64 66 GR 33 35 37 38 ES 88 95 99 111 PT 19 21 23 24 EEC 3 502 3 607 3 715 3 827 Philippines 1 000 D 1 655 1 685 1 715 1 735 pieces F 411 438 468 502 I 487 515 545 577 BNL 529 540 552 564 UK 448 468 489 509 IRL 50 52 54 56 DK 106 108 110 113 GR 18 20 23 25 ES 78 87 92 107 PT 16 18 21 23 EEC 3 798 3 931 4 069 4 211 Poland 1 000 D 634 638 642 645 pieces F 73 76 81 86 I 37 42 46 50 BNL 78 81 83 85 UK 444 448 451 454 IRL 6 6 6 6 DK 13 13 14 14 GR 10 10 10 10 ES 30 31 32 35 PT 6 6 6 6 EEC 1 331 1 351 1 371 1 391 Romania 1 000 D 3 462 3 490 3 519 3 539 pieces F 798 825 852 886 I 758 786 815 845 BNL 324 335 347 357 UK 842 861 882 900 IRL 24 26 28 30 DK 203 205 207 210 GR 24 26 29 31 ES 42 51 55 69 PT 10 12 15 17 EEC 6 487 6 617 6 749 6 884 Singapore 1 000 D 1 435 1 470 1 506 1 530 pieces F 1 316 1 348 1383 1 424 I 380 413 449 486 BNL 335 348 362 376 UK 1 122 1 145 1 170 1 194 IRL 62 64 66 68 DK 464 467 470 473 GR 25 28 31 33 ES 94 105 HO 128 PT 20 23 26 28 EEC 5 253 5 411 5 573 5 740 No L 84/56 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2) (3 ) (4) (5 ) (6) (7) (8 ) (9 ) ( 10) 8 Sri Lanka 1 000 D 1 569 1637 1 713 1 766 (cont'd) pieces F 465 529 602 690 I 630 698 773 853 BNL 726 753 781 811 UK 851 898 950 1 002 IRL 43 48 53 58 DK 84 89 95 102 GR 33 39 46 51 ES 121 143 154 193 PT 26 32 39 44 EEC 4 548 4 866 5 206 5 570 Thailand 1 000 D 506 522 541 553 pieces F 179 196 213 234 I 421 438 457 476 BNL 297 305 312 319 UK 215 227 238 250 IRL 16 17 18 19 DK 525 526 527 529 GR 17 18 20 21 ES 83 89 92 101 PT 18 19 21 32 EEC 2 277 2 357 2 439 2 524 29 . 3 . 88 Official Journal of the European Communities No L 84/ 57 GROUP II A ( 1 ) I (2) (3 (4) ( 9) ( 10) 9 BrazilTerry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crochested, of terry towelling and woven terry fabrics, of cotton 5802 11 00 5802 19 00 6302 60 00 South Korea Czecho ­ slovakia (5 ) (6 ) (7) (8 ) tonnes D 2 600 2 614 F 304 337 I 462 505 BNL 341 374 UK 940 996 IRL 216 217 DK 115 123 GR 97 99 ES 72 85 PT 32 36 EEC 5179 5 386 tonnes D 348 352 F 189 191 I 101 107 BNL 95 97 UK 212 219 IRL 2 2 DK 32 33 GR 14 15 ES 15 17 PT 3 3 EEC 1011 1 036 tonnes D 303 306 F 142 146 I 29 32 BNL 77 79 UK 71 78 IRL 20 20 DK 40 40 GR 12 12 ES 16 18 PT 2 2 EEC 712 733 tonnes D 81 81 F 25 27 I 12 13 BNL 8 9 UK 53 55 IRL 1 1 DK 43 43 GR 7 7 ES 10 11 PT 2 2 EEC 242 249 tonnes D 729 767 F 466 497 I 385 406 BNL 280 295 UK 616 649 IRL 41 41 DK 79 83 GR 48 50 ES 48 64 pj 11 13 EEC 2 703 2 865 2 626 2 639 373 412 552 603 408 437 1 053 1 114 218 219 131 138 101 103 100 117 40 44 5 602 5 826 356 359 196 199 113 119 100 103 224 230 2 2 34 35 15 16 19 22 3 3 1 062 1 088 310 315 149 152 35 39 82 83 85 93 20 20 40 40 12 12 20 22 2 2 755 778 83 83 29 31 14 15 10 11 56 58 1 1 43 43 7 7 12 13 2 2 257 264 816 860 523 558 432 455 310 327 683 720 42 43 87 92 52 54 76 91 16 19 3 037 3 219 Hungary Pakistan No L 84 / 58 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7 ) (8 ) (9 ) ( 10) 9 Poland tonnes D 225 235 245 254 (cont'd) F 202 205 208 212 I 66 73 80 88 BNL 44 49 54 59 UK 203 209 216 223 IRL 2 2 2 2 DK 94 94 94 94 GR 12 13 14 15 ES 15 18 20 22 PT 2 2 3 4 EEC 865 900 936 973 20 6302 21 00 Bed linen, other than knitted or crocheted Brazil tonnes D 1 959 1 969 1 979 1 989 6302 22 90 F 232 260 289 317 6302 29 90 I 185 207 230 257 6302 31 10 BNL 318 329 341 353 6302 31 90 UK 296 332 370 405 6302 32 90 IRL 14 15 16 18 6302 39 90 DK 38 43 48 53 GR 24 26 28 31 ES 74 83 92 103 PT 32 35 38 42 EEC 3 172 3 299 3 431 3 568 Czecho ­ tonnes D 714 716 719 720 slovakia F 67 73 79 85 I 47 51 55 59 BNL 38 41 44 48 UK 76 83 90 98 IRL 6 6 6 6 DK 32 33 34 35 GR 14 15 15 16 ES 26 28 30 32 PT 5 5 5 5 EEC 1025 1 051 1 077 1 104 Hungary tonnes D 571 575 580 585 F 69 78 88 99 I 137 148 158 168 BNL 45 51 57 64 UK 241 252 263 274 IRL 5 6 7 8 DK 86 86 86 86 GR 12 13 14 15 ES 33 38 43 48 PT 7 8 9 10 EEC 1 206 1 255 1 305 1 357 India tonnes D 3 106 3168 3 242 3 319 F 1 376 1473 1 554 1 638 I 543 625 724 820 BNL 954 988 1 027 1 067 UK 1 875 1 969 2 076 2189 IRL 30 35 41 46 DK 792 796 800 804 GR 51 59 68 79 ES 93 140 178 226 PT 18 27 34 43 EEC 8 838 9 280 9 744 10 231 29 . 3 . 88 Official Journal of the European Communities No L 84 / 59 ( 1 ) (2 ) W (4) (5 ) (6 ) (7) (8 ) (9 ) ( 10) 20 Macao tonnes D 13 14 15 16 (cont'd) F 6 7 8 9 I 41 41 41 42 BNL 3 3 3 3 UK 12 13 14 15 IRL 1 1 1 1 DK 2 2 2 2 GR 3 3 3 3 ES 10 10 10 10 PT 3 3 3 3 EEC 94 97 100 104 Pakistan tonnes D (') 3 634 3 773 3 928 4 089 F 841 1 019 1 222 1 426 I 890 1 046 1 220 1 423 BNL 2 854 2 868 2 882 2 896 UK 2 371 2 543 2 714 2 897 IRL 17 23 31 37 DK 854 858 862 866 GR 33 45 60 72 ESP 189 257 309 372 POR 33 45 60 72 T 11 716 12 477 13 288 14 150 EEC Poland tonnes D 277 280 285 289 F 118 123 128 134 I 30 33 36 39 BNL 20 22 24 26 UK 86 93 100 108 IRL 1 1 1 1 DK 213 214 214 214 GR 13 13 13 13 ES 17 19 21 23 PT 4 4 4 4 EEC 779 802 826 851 Romania tonnes D 285 289 295 302 F 132 141 150 158 I 95 103 112 121 BNL 58 65 71 78 UK 184 193 202 212 IRL 2 2 2 2 DK 60 60 60 60 GR 12 13 14 15 ES 27 31 35 40 PT 6 7 8 9 EEC 861 904 949 997 22 5508 10 11 Yarn of staple or waste synthetic fibres, not put South Korea tonnes D 3 996 3 994 4 053 4116 5508 10 19 up for retail sale F 1 767 1 832 1 897 1 967 I 1 529 1 585 1 643 1 702 5509 11 00 BNL 1 029 1 067 1 106 1 146 5509 12 00 UK 2 033 2151 2 273 2 389 5509 21 10 IRL 91 94 97 101 5509 21 90 DK 359 367 375 383 5509 22 10 GR 54 60 66 73 5509 22 90 ES 311 345 382 424 5509 31 10 PT 12 16 22 30 5509 31 90 5509 32 10 EEC 11 121 11 511 11 914 12 331 (*) Sec Appendix . No L 84/60 29 . 3 . 88Official Journal of the European Communities ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10) 22 5509 32 90 Malaysia tonnes D 1 666 1 722 1 787 1 851 (cont'd) 5509 41 10 F 1 002 1048 1 095 1 148 5509 41 90 I 310 374 438 509 5509 42 10 BNL 580 607 634 663 5509 42 90 UK 1 220 1 284 1 349 1414 5509 51 00 IRL 102 103 104 105 5509 52 10 DK 113 127 141 156 5509 52 90 GR 34 41 49 57 5509 53 00 ES 125 152 184 220 5509 59 00 PT 25 30 36 43 5509 61 10 5509 61 90 EEC 5 177 5 488 5 817 6166 5509 62 00 5509 69 00 5509 91 10 Thailand tonnes D 464 489 515 540 5509 91 90 F 170 194 219 249 5509 92 00 I 474 475 477 480 5509 99 00 BNL 163 172 182 190 UK 343 369 396 426 IRL 10 11 13 14 DK 26 30 34 39 GR 26 27 28 30 ES 92 105 119 132 PT 18 21 24 27 EEC 1786 1 893 2 007 2127 32 5801 10 00 Woven pile fabrics and chenille fabrics (other South Korea tonnes D 434 443 454 464 5801 21 00 than terry fabrics of cotton and narrow woven F 144 153 162 172 5801 22 00 fabrics) and tufted textile fabrics , of wool , of I 134 143 152 162 5801 23 00 cotton or of man-made textile fibres BNL 179 182 185 189 5801 24 00 UK 247 264 280 294 5801 25 00 IRL 13 13 13 13 5801 26 00 DK 459 460 460 460 5801 31 00 GR 38 38 38 38 5801 32 00 ES 10 12 15 19 5801 33 00 PT 2 2 2 2 5801 34 00 5801 35 00 EEC 1 660 1 710 1 761 1 814 5801 36 00 5802 20 00 Czecho ­ tonnes D 493 513 537 559 5802 30 00 slovakia F 165 183 204 228 I 447 450 453 457 BNL 92 102 114 128 UK 285 318 348 379 IRL 90 90 90 90 DK 265 266 268 269 GR 46 46 47 47 ES 18 27 33 40 PT 5 6 7 9 EEC 1 906 2 001 2101 2 206 Hong Kong tonnes D 621 666 715 766 F 599 635 674 715 I 403 432 458 485 BNL 272 292 313 332 UK 3 691 3 695 3 700 3 706 IRL 307,5 308 308,5 309 DK 78 84 90 95 GR 87 89 91 94 ES 17 26 32 39 PT 6,5 7 8,5 U EEC 6 082 6 234 6 390 6 550 No L 84 /6129 . 3 . 88 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4) (5 ) «5 ) (7) (8 ) (9 ) ( 10) 32 a) 5801 22 00 a ) of which : Czecho ­ tonnes D 406 425 445 464 cotton corduroy slovakia F 115 132 150 168 I 425 428 430 432 BNL 81 91 101 113 UK 194 218 243 272 IRL 80 80 80 80 DK 245 246 247 249 GR 45 45 45 45 ES 9 14 21 26 PT 3 5 6 7 EEC 1 603 1 684 1 768 1 856 39 6302 51 10 Table linen, toilet and kitchen linen , other than Brazil tonnes D 904 918 934 949 6302 51 90 knitted or corcheted, other than of terry F 299 331 368 402 6302 53 90 towelling or similar terry fabrics of cotton I 228 260 291 321 ex 6302 59 00 BNL 182 200 219 239 6302 91 10 UK 522 543 569 603 ' 6302 91 90 IRL 13 15 17 19 6302 93 90 DK 67 70 73 77 ex 6302 99 00 GR 28 31 34 37 ES 38 48 56 66 PT 30 33 36 39 EEC 2 312 2 449 2 596 2 752 Czecho ­ tonnes D 574 578 581 583 slovakia F 73 83 93 103 I 60 68 76 85 BNL 60 67 75 82 UK 81 92 105 120 IRL 7 7 7 8 DK 24 25 26 27 GR 16 16 17 18 ES 15 18 21 24 PT 4 5 6 7 EEC 914 959 1007 1 057 Hong Kong tonnes D 255 268 278 288 F 97 102 108 115 I 115 120 126 133 BNL 299,5 299,5 300 300 UK 496 497 499 500 IRL 4 4 4 4 DK 33 34 35 36 GR 38 38 38 38 ES 8 9 11 13 PT 1,5 2,5 3 3 EEC 1 347 1 374 1 402 1430 Hungary tonnes D 196 202 208 214 F 80 88 96 104 I 54 59 65 72 BNL 73 76 78 80 UK 181 184 188 192 IRL 3 3 3 3 DK 61 61 61 61 GR 11 11 U 11 ES 14 16 18 20 / PT 3 3 3 3 EEC 676 703 731 760 No L 84 / 62 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) ( 2 ) ( 3 ) (4) (5 ) (6 ) (7 ) ( 8 ) (9 ) (10) 39 India tonnes D 543 575 609 646 (cont'd) F 304 336 368 400 I 275 298 316 336 BNL 158 177 196 218 UK 770 776 791 807 IRL 11 13 15 17 DK 66 69 72 76 GR 27 30 33 36 ES 31 40 52 62 PT 6 8 10 12 EEC 2191 2 322 2 462 2 610 Macao tonnes D 37 39 40 41 F 24 26 27 27 I 30 30 30 31 BNL 14 14 14 15 UK 31 31 33 34 IRL 1 1 1 1 DK 4 4 4 4 GR 3 3 3 3 ES 7 8 9 10 PT 1 1 1 1 EEC 152 157 162 167 Romania tonnes F 134 141 148 156 I 450 473 497 521 29 . 3 . 88 Official Journal of the European Communities No L 84/ 63 GROUP II B ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7) ( 8 ) ( 9 ) ( 10) 12 6115 12 00 Panty-hose and tights , stockings, under ­ South Korea 1 000 D 55 750 55 806 56 031 56 223 6115 19 10 stockings , socks, ankle-socks, sockettes and pairs F 12 728 13 548 14 361 15 200 6115 19 90 the like, knitted or crocheted, rubberized: I 14 552 15 081 15 581 16 078 611520 11 other than for babies , including stockings for BNL 16 551 16 690 16 794 16 887 6115 20 90 varicose veins, other than products of UK 14 171 15 089 15 986 16 912 6115 91 00 category 70 IRL 421 454 486 520 6115 92 00 DK 1 942 2 067 2190 2 317 6115 93 10 GR 255 321 358 398 6115 93 30 ES 841 1 063 1 313 1 615 6115 93 99 PT 89 114 139 169 6115 99 00 EEC 117 300 120 233 123 239 126 319 Czecho ­ 1 000 D 3 483 3 486 3 489 3 493 slovakia pairs F 1 451 1 478 1 504 1 532 I 247 276 305 339 BNL 567 597 627 657 UK 296 349 406 454 IRL 16 18 20 22 DK 597 598 599 600 GR 65 70 75 81 ES 87 104 122 144 PT 55 60 65 70 EEC 6 864 7 036 7 212 7 392 Hong Kong 1 000 D 2 718 2 791 2 857 2 989 pairs F 1 787 1 824 1 869 1 915 I 626 677 729 788 BNL 1 034 1 055 1 080 1 108 UK 1 013 1 096 1 181 1 258 IRL 42 45 48 51 ­ DK 2 494 2 495 2 498 2 499 GR 83 89 95 101 ES 404 431 458 488 PT 88 94 100 107 EEC 10 289 10 597 10 915 11 243 Hungary 1 000 D 1 178 1 201 1 223 1 251 pairs F 577 608 636 668 I 138 151 166 184 BNL 376 388 401 415 UK 179 209 244 271 IRL 7 8 9 10 DK 1 221 1 228 1 234 1 240 GR 48 51 54 57 ES 133 146 161 175 PT 29 32 35 38 EEC 3 886 4 022 4 163 4 309 Poland 1 000 D 1 933 1 973 2 015 2 054 pairs F 1 612 1 634 1 656 1 678 I 748 790 829 869 BNL 153 171 191 212 UK 335 374 417 463 IRL 14 16 18 20 DK 1 179 1 180 1 181 1 182 GR 28 31 34 38 ES 130 145 161 178 PT 27 30 33 37 EEC 6 159 6 344 6 535 6 731 No L 84 /64 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7) (8 ) (9) ( 10 ) 12 Romania 1 000 D 10 492 10 725 10 924 11 236 (cont'd) pairs F 6094 6 304 6 510 6 726 I 8 317 8 390 8 452 8 520 BNL 4 805 4 864 4 931 5 001 UK 3 465 3 813 4176 4 515 IRL 131 144 158 171 DK 1 635 1 668 1681 1 699 GR 191 211 231 254 ES 474 558 649 756 PT 94 111 129 150 EEC 35 716 36 788 37 891 39 028 Thailand 1000 D 4 522 4 568 4 620 4 693 pairs F 1 806 1936 2 080 2 230 I 1 353 1481 1 608 1742 BNL 976 1057 1 148 1230 UK 2 092 2 290 2 486 2 692 IRL 81 88 96 104 DK 256 283 311 337 GR 158 171 184 197 ES 530 599 680 771 PT 98 111 126 143 EEC 11 872 12 584 13 339 14 239 13 610711 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs , women's or girls' knickers and briefe, knitted or crocheted, of wool, cotton or man-made fibres Brazil South Korea Czecho ­ slovakia Hong Kong ( ») 1000 pieces 1000 pieces 1 000 pieces 1 000 pieces ESP POR T D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC 324 54 2 565 1 212 466 862 2 250 111 155 64 175 33 7 893 684 128 63 681 78 11 31 16 27 15 1734 27116 3 517 2170 21 550 14 694 132 8 003 170 320 45 77 717 337 56 2 583 1 240 489 873 2 268 111 161 67 184 35 8 011 690 135 67 683 87 11 33 17 30 16 1769 27 267 3 650 2 301 21 571 14 934 140 8 011 189 364 68 78 495 351 58 2 602 1 270 513 884 2 284 111 167 70 193 37 8 131 695 145 71 683 96 11 35 18 33 17 1 804 27 421 3 788 2440 21 594 15 179 148 8 019 201 413 77 79 280 365 61 2 623 1298 538 895 2 301 111 172 73 203 39 8 253 700 155 76 684 103 11 37 19 37 18 1 840 27 570 3 928 2 583 21 615 15 426 157 8 027 213 466 87 80 072 C ) See Appendix. 29 . 3 . 88 Official Journal of the European Communities No L 84 / 65 ( 1 ) (?) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10) 13 Macao 1 000 D 1 985 2 003 2 019 2 035 (cont'df pieces F 1 603 1 610 1 617 1 625 I 450 473 497 522 BNL 533 544 555 566 UK 694 730 767 805 IRL 31 33 35 37 DK 175 178 181 183 GR 75 77 80 83 ES 196 208 221 234 PT 38 40 42 44 EEC 5 780 5 896 6 014 6 134 Philippines 1 000 D 2 651 2 780 2 940 3 107 pieces F 1 545 1 639 1 734 1 830 I 1 047 1 174 1 298 1 417 BNL 1 000 1 049 1 097 1 159 UK 2 545 2 622 2 697 2 785 IRL 94 97 100 104 DK 256 272 288 304 GR 129 141 153 165 ES 437 503 577 660 PT 101 116 133 147 EEC 9 805 10 393 11 017 11 678 Poland 1 000 D 4 541 4 547 4 551 4 557 pieces F 947 1 003 1 062 1 116 I 290 321 353 387 BNL 234 258 283 310 UK 506 558 613 671 IRL 18 20 22 24 DK 176 184 192 201 GR 79 85 90 95 ES 221 243 266 291 PT 44 48 53 58 EEC 7 056 7 267 7 485 7 710 Romania 1 000 D 7 417 7 445 7 472 7 510 pieces F 1 811 1 937 2 071 2 222 I 1 172 1 252 1 337 1 434 BNL 1 268 1 331 1 388 1 452 UK 3 124 3 242 3 364 3 461 IRL 93 99 104 110 DK 571 576 581 587 GR 120 128 137 147 ES 268 304 344 373 PT 45 51 58 66 EEC 15 889 16 365 16 856 17 362 14 6201 11 00 Men's or boys' woven overcoats, raincoats and Bulgaria 1 000 D 56 58 61 63 ex 6201 12 10 other coats , cloaks and capes , of wool , of pieces F 35 36 37 38 ex 6201 12 90 cotton or of man-made textile fibres (other I 30 31 32 33 ex 6201 13 10 than parkas) (of category 21 ) BNL 20 21 22 23 ex 6201 13 90 UK 40 42 44 47 IRL 3 3 3 3 6210 20 00 DK 8 8 8 8 / GR 3 3 3 3 ES 11 12 13 14 PT 2 2 2 2 EEC 208 216 225 234 29 . 3 . 88No L 84 / 66 Official Journal of the European Communities ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) (6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) 14 South 1 000 DO ) 2 582 2 586 2 588 2 600 (cont'd) Korea pieces F 421 454 484 514 I 376 401 428 454 BNL 813 820 827 833 UK 862 907 955 996 IRL 22 23 25 27 DK 145 149 153 157 GR 30 32 35 38 ES 33 42 53 66 PT 6 8 10 12 EEC 5 290 5 422 5 558 5 697 Czecho ­ 1 000 D 79 80 81 82 slovakia pieces F 19 20 21 22 I 21 22 23 24 BNL 24 24 24 24 UK 26 28 30 33 IRL 2 2 2 2 DK 11 11 11 11 GR 11 11 11 11 ES 9 10 11 12 PT 2 2 2 2 EEC 204 210 216 223 Hungary 1 000 UK 85 90 95 101 pieces Poland 1 000 D 179 181 184 189 pieces F 119 121 123 126 I 39 43 47 51 BNL 117 119 119 120 UK 64 70 77 84 IRL 2 2 2 2 DK 16 17 17 18 GR 4 4 4 4 ES 12 14 16 18 PT 2 2 2 2 EEC 554 573 593 614 Romania 1 000 D 200 210 219 229 pieces F 70 77 83 89 I 481 483 486 487 BNL 39 43 47 52 UK 60 65 71 77 IRL 1 1 1 1 DK 8 9 10 11 GR 5 5 5 5 ES 15 17 20 22 PT 3 3 3 3 EEC 882 913 945 978 15 6202 11 00 Women's or girls' woven overcoats, raincoats Bulgaria 1 000 D 92 95 100 104 6202 12 10 and other coats , cloaks and capes ; jackets and pieces F 60 63 65 67 ex 6202 12 90 blazers , of wool , of cotton or of man-made I 47 49 51 54 6202 13 10 textile fibres (other than parkas) (of category BNL 83 83 83 83 ex 6202 13 90 21 ) UK 57 62 67 72 IRL 2 2 2 2 6204 31 00 DK 8 9 10 10 6204 32 90 GR 6 6 6 6 6204 33 90 ES 22 23 24 26 6204 39 19 PT 4 4 4 4 6210 30 00 EEC 381 396 412 428 ( l ) See Appendix. 29 . 3 . 88 Official Journal of the European Communities No L 84 / 67 d ) ( 2) 3 4 (5 ) 1 000 pieces South Korea 15 (cont'd) Czecho ­ slovakia 1 000 pieces Hungary 1 000 pieces (6 ) (7) ( 8 ) D (') 2 544 2 579 F 484 535 I 404 446 BNL 784 800 UK 1 872 1 903 IRL 71 72 DK 413 413 GR 37 41 ES 47 64 PT 9 12 EEC 6 665 6 865 D 121 124 F 51 56 I 42 46 BNL 80 80 UK 95 97 IRL 3 3 DK 11 12 GR 6 6 ES 16 18 PT s 5 EEC 430 447 D 138 143 F 94 97 I 44 50 BNL 64 65 UK 98 103 IRL 2 2 DK 14 15 GR 8 8 ES 20 23 PT 6 7 EEC 488 513 D 740 785 F 501 526 I 289 324 BNL 273 290 UK 783 803 IRL 15 17 DK 81 85 GR 20 24 ES 62 73 PT 20 24 EEC 2 784 2 951 D 69 71 F 40 42 I 45 46 BNL 25 26 UK 75 77 IRL 2 2 DK 7 7 GR 9 9 ES 23 24 PT 4 4 EEC 299 308 (9 ) ( 10 ) 2 611 2 648 589 642 491 535 815 832 1 932 1 967 73 74 413 413 45 50 86 103 16 19 7 071 7 283 128 131 60 65 49 54 81 81 101 104 3 3 12 12 6 6 20 22 5 5 465 483 149 155 100 104 56 62 66 67 108 113 2 2 16 17 8 8 26 29 7 8 538 565 833 885 552 580 360 396 308 327 823 845 20 22 89 93 28 32 87 103 28 32 3 128 3 315 75 77 44 46 47 49 27 28 77 78 2 2 7 7 9 9 25 26 4 4 317 326 India 1 000 pieces Macao 1 000 pieces (') See Appendix . No L 84 / 68 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) ( 3 ) (4) ( 5 ) (6 ) (7) ( 8 ) (9 ) ( 10 ) 15 Philippines 1 000 D 436 446 457 471 (cont'd) . pieces F 116 135 155 176 I 109 126 146 166 BNL 119 126 134 142 UK 426 435 443 450 IRL 8 9 10 11 DK 24 28 31 35 GR 13 15 17 19 ES 45 53 61 70 PT 8 9 11 13 EEC 1 304 1 382 1 465 1 553 Poland 1 000 D 250 261 274 287 pieces F 187 191 197 204 I 77 88 101 113 BNL 81 86 91 97 UK 176 190 202 214 IRL 7 7 8 8 DK 58 58 58 58 GR 8 9 10 12 ES 31 36 41 47 PT 7 8 9 10 EEC 882 935 991 1 050 Romania 1 000 D 493 501 507 514 pieces F 149 163 181 196 I 313 316 319 321 BNL 144 148 152 156 UK 147 162 177 196 IRL 6 7 8 9 DK 17 19 21 23 GR 16 17 18 19 ES 32 36 40 45 PT 6 7 8 9 EEC 1 323 1 376 1 431 1 488 16 6203 11 00 Men's or boys' suits and ensembles, other than South Korea 1 000 D 197 203 208 213 6203 12 00 knitted or crocheted , of wool , of cotton or of pieces F 77 81 85 90 6203 19 10 man-made fibres , excluding ski suits I 34 36 38 41 6203 19 30 BNL 179 179 180 180 6203 21 00 UK 282 284 286 288 6203 22 90 IRL 4 4 4 4 6203 23 90 DK 8 9 10 11 6203 29 19 GR 3 3 3 3 ES 11 12 13 14 PT 1 1 1 1 EEC 796 812 828 845 Czecho ­ 1 000 D 186 187 189 189 slovakia pieces F 28 30 32 35 I 14 15 16 17 BNL 63 64 65 67 UK 63 67 71 75 IRL 4 4 4 4 DK 37 37 37 37 GR 8 8 8 8 ES 5 6 7 6 PT 2 2 2 2 EEC 410 420 431 442 29 . 3 . 88 Official Journal of the European Communities No L 84 / 69 ( 1 ) 16 (cont'di (2) (3 ) . (4) ( 5 ) (6) (7) ( 8 ) (9 ) ( 10 ) Hong Kong 1 000 D 1 003 1 005 1 008 1 013 pieces F 210 219 228 237 I 94 99 104 109 BNL 276 278 280 282 UK 452 460 468 475 IRL 6 6 6 6 DK 28 29 30 31 GR 12 13 14 15 ES 13 16 19 22 PT 2 2 2 2 EEC 2 096 2 127 2 159 2 192 Hungary 1000 D 41 45 49 53 pieces F 26 28 30 33 I 23 25 27 29 BNL 154 154 156 157 UK 98 100 100 101 IRL 1 1 1 1 DK 12 12 12 12 GR 4 4 4 4 ES 6 7 8 9 PT 2 2 2 2 EEC 367 378 389 401 Macao 1 000 D 78 81 83 85 pieces F 170 170 170 170 I 17 18 19 20 BNL 33 34 34 35 UK 20 21 22 23 IRL 1 1 1 1 DK 2 2 2 2 GR 3 3 3 3 ES 8 8 8 8 PT 1 1 1 1 EEC 333 338 343 348 Poland 1 000 D 105 110 116 122 pieces F 69 72 75 80 I 26 30 35 40 BNL 20 23 27 31 UK 118 122 125 127 IRL 1 1 1 1 DK 13 13 13 13 GR 5 6 6 6 ES 12 14 17 20 PT 2 2 2 2 EEC 371 393 417 442 Philippines 1 000 F 318 337 357 379 pieces Romania 1 000 D 342 366 392 415 pieces F 309 317 325 334 I 715 716 717 718 BNL 70 76 82 89 UK 396 408 418 430 IRL 5 5 5 5 DK 18 19 21 23 GR 9 10 11 12 ES 22 25 28 32 PT 4 5 6 7 EEC 1 890 1 947 2 005 2 065 Thailand 1 000 UK 148 157 167 177 pieces No L 84 / 70 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2) ( 3 ) (4) (5 ) (6 ) (7 ) (8 ) ( 9 ) ( 10 ) 17 6203 31 00 Men's or boys' jackets and blazers , other than South 1 000 D 619 631 643 655 6203 32 90 knitted or crocheted , or wool , of cotton or of Korea (') pieces F 146 155 164 173 6203 33 90 man-made fibres I 112 119 126 133 6203 39 19 BNL 233 238 243 248 UK 1 156 1 157 1 158 1 159 IRL 73 73 73 73 DK 160 160 160 160 GR 11 12 13 14 ES 15 18 22 26 PT 2 2 2 2 EEC 2 527 2 565 2 604 2 643 Czecho ­ 1 000 D 145 147 149 152 slovakia pieces F 53 58 62 66 I 19 22 25 29 BNL 30 32 35 37 UK 100 102 105 108 IRL 3 3 3 3 DK 21 21 21 21 GR 10 10 10 10 ES 7 9 10 11 PT 1 1 1 1 EEC 389 405 421 438 Hungary 1 000 D 88 93 96 101 pieces F 42 47 51 55 I 37 40 43 46 BNL 60 60 61 61 UK 104 105 108 109 IRL 2 2 2 2 DK 12 12 12 12 GR 7 7 7 7 ES 11 12 13 15 PT 1 1 1 1 EEC 364 379 394 409 Poland 1 000 UK 164 171 178 185 pieces IRL 21 23 27 30 Romania 1 000 D 271 279 288 298 pieces F 187 192 197 202 I 159 163 167 171 BNL 84 89 94 99 UK 240 246 253 261 IRL 4 4 4 4 DK 16 18 20 22 GR 8 9 10 11 ES 21 24 27 30 PT 4 4 4 4 EEC 994 1 028 1 064 1 102 (*) See Appendix . 29 . 3 . 88 Official Journal of the European Communities No L 84/ 71 ( 1 ) (2 ) ( 3 ) (4 5 18 South Korea tonnesMan's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas, bathrobes , dressing gowns and similar articles , other than knitted or crocheted 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Women's or girls' singlets and other vests , slips, petticoats , briefs , panties , nightdresses , pyjamas, n £glig £s , bathrobes , dressing gowns and similar articles , other than knitted or crocheted tonnesCzecho ­ slovakia Hong Kong tonnes (6 ) (7) (8 ) (9 ) ( 10 ) D 516 517 520 524 F 116 124 132 142 I 68 74 80 87 BNL 248 248 248 248 UK 157 169 181 193 IRL 7 8 8 8 DK 22 24 26 27 GR 10 11 12 13 ES 18 21 24 26 PT 7 8 9 10 EEC 1 169 1 204 1 240 1 278 D 172 175 179 182 F 108 110 113 114 I 29 33 37 42 BNL 26 29 32 35 UK 100 105, 110 116 IRL 4 4 4 4 DK 14 15 15 16 GR 10 10 10 10 ES 10 11 12 14 PT 2 2 2 2 EEC 475 494 514 535 D 2 916 2 939 2 962 2 985 F 0 ) 485 527 571 612 I 355 386 419 455 BNL 684 699 714 729 UK 1 738 1 762 1 786 1 818 IRL 29 31 33 35 DK 145 152 159 166 GR 32 35 38 41 ES 24 36 47 61 PT 5 7 9 12 EEC 6 413 6 574 6 738 6 907 D 1 303 1 311 1 312 1 326 F 884 888 893 899 I 267 281 295 309 BNL 302 308 314 320 UK 467 491 515 541 IRL 13 14 15 16 DK 63 66 69 72 GR 18 19 20 21 ES 19 23 28 33 PT 5 6 7 8 EEC 3 341 3 407 3 476 3 545 UK 212 225 238 252 D 205 212 218 224 F 174 177 181 185 I 28 33 39 46 BNL 25 30 35 40 UK 128 136 144 152 IRL 2 2 2 2 DK 47 47 47 47 GR 8 9 10 11 ES 12 14 16 19 PT 3 4 5 6 EEC 632 664 697 732 BNL 205 217 230 244 Macao tonnes tonnesPhilippines Poland tonnes Romania tonnes ( l ) See Appendix . No L 84 /72 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2) (3 ) (4) ( 5 ) (6 ) (7 ) (8 ) ( 9 ) ( 10 ) 19 6213 20 00 Handkerchiefs , other than knitted or Czecho ­ 1 000 D 6 385 6 473 6 559 6 646 6213 90 00 crocheted slovakia pieces F 890 990 1 097 1 214 I 2 352 2 418 2 484 2 550 BNL 3 634 3 639 3 642 3 646 UK 1 040 1 159 1 286 1 424 IRL 65 71 77 84 DK 510 521 532 543 GR 95 105 116 128 ES 219 261 308 344 PT 54 64 71 79 EEC 15 244 15 701 16172 16 658 Hungary tonnes D 130 131 131 133 F 32 34 36 39 I 32 34 37 38 BNL 22 23 25 27 UK 62 66 68 72 IRL 1 1 1 1 DK 37 37 37 37 GR 54 54 55 55 ES 5 6 7 8 PT 1 1 1 1 EEC 376 387 399 411 Macao tonnes D 153 157 161 166 F 117 119 122 123 I 128 129 130 132 BNL 56 57 58 60 UK 52 57 62 67 IRL 2 2 2 2 DK 6 7 8 9 GR 5 5 5 5 ES 5 7 8 9 PT 1 1 1 1 EEC 525 541 557 574 21 ex 6201 12 10 Parkas; anoraks , windcheaters , waister jackets South 1 000 D 4 056 4 093 4127 4162 ex 6201 12 90 and the like , other than knitted or corcheted , of Korea (') pieces F 1 300 1 373 1 448 1 513 ex 6201 13 10 wool , of cotton or man-made fibres 1 403 434 465 499 ex 6201 13 90 BNL 1 747 1 758 1 772 1787 6201 91 00 UK 2 753 2 796 2 837 2 882 6201 92 00 IRL 34 36 38 41 6201 93 00 DK 568 569 570 574 GR 46 49 53 57 ex 6202 12 10 ES 141 159 178 199 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Czecho ­ 1 000 PT EEC D 12 11 060 134 15 11 282 134 19 11 507 136 23 11737 137 slovakia pieces F 52 56 58 61 I 42 45 46 49 BNL 34 35 36 37 UK 66 69 73 76 IRL 5 5 5 5 DK 13 13 13 13 GR 11 11 11 11 ES 14 15 16 17 PT 10 10 10 10 EEC 381 393 404 416 ex 6202 13 90 ( l ) See Appendix . 29 . 3 . 88 Official Journal of the European Communities No L 84 /73 ( i ) 21 (cont'd, (2 ) ( 3 ) (4 ) (5 ) (6 ) (7) ( 8 ) ( 9 ) ( 10) Hong 1 000 D 7 362 7 400 7 441 7 485 Kong (') pieces F 622 678 721 768 I 481 525 575 612 BNL 1 343 1 381 1 417 1455 UK 4 994 5 029 5 068 5 109 IRL 36 38 40 42 DK 831 832 833 834 GR 44 48 53 58 ES 80 96 116 140 PT 15 18 22 27 EEC 15 808 16 045 16 286 16 530 Macao (') 1 000 D 64 66 69 73 pieces F 195 195 195 195 I 29 30 31 32 BNL 31 32 33 34 UK 61 63 67 69 IRL 1 1 1 1 DK 8 8 8 8 GR 12 12 12 12 ES 28 30 30 31 PT 8 8 8 8 EEC 437 445 454 463 Philippi ­ 1 000 D 1 571 1 599 1 627 1 657 nes (*) pieces F 539 590 647 702 I 237 279 321 369 BNL 373 395 419 444 UK 793 840 891 946 IRL 29 31 33 35 DK 111 116 122 129 GR 25 29 34 39 , ES 133 157 181 208 / PT 26 31 36 41 EEC 3 837 4 067 4 311 4 570 Romania 1 000 I 848 899 953 1 010 pieces Sri Lanka (*) .1 000 D 1 031 1 077 1 123 1 171 pieces F 570 609 650 699 I 241 291 351 419 BNL 468 481 494 508 UK 654 709 768 826 IRL 18 22 26 29 DK 60 72 84 96 GR 35 42 48 55 ES 129 156 188 224 PT 34 41 48 55 EEC 3240 3 500 3 780 4 082 Thailand 1 000 D 1 096 1 160 1 231 1 303 pieces F 860 885 913 944 I 495 542 588 637 BNL 431 450 474 496 UK 892 944 1 002 1059 IRL 33 35 37 39 DK 153 156 160 164 GR 38 44 51 59 ES 157 185 213 244 PT 32 37 43 49 EEC 4 187 4 438 4 704 4 986 ( l ) See Appendix . No L 84 / 74 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) ( 3 ) (4) (5 ) (6 ) ( 7 ) ( 8 ) (9 ) ( 10 ) 24 6107 21 00 Men's or boys' nightshirts , pyjamas , South Korea 1 000 D 811 840 874 908 6107 22 00 bathrobes, dressing gowns and simular pieces F 1 204 1 209 1 216 1 221 6107 29 00 articles , knitted or crocheted I 344 368 390 413 6107 91 00 BNL 369 374 381 389 6107 92 00 UK 541 579 613 649 ex 6107 99 00 IRL 30 31 32 33 DK 79 83 87 91 6108 31 10 Women's or girls' nightdresses , pyjamas , GR 15 16 17 18 6108 31 90 nÃ ©gligÃ ©s , bathrobes , dressing gowns and ES 45 50 57 65 6108 32 11 similar articles , knitted or crocheted PT 9 10 11 12 6108 32 19 6108 32 90 EEC 3 447 3 560 3 678 3 799 6108 39 00 6108 91 00 6108 92 00 Czecho ­ 1 000 D 1476 1 484 1 490 1 497 6108 99 10 slovakia (') pieces F 405 424 443 463 I 99 113 128 144 BNL 289 298 307 315 UK 164 187 212 238 IRL 16 17 18 19 DK 52 56 61 65 GR 19 21 23 25 ES 33 41 50 60 pj 10 11 13 15 EEC 2 563 2 652 2 745 2 841 Hong Kong 1 000 D 1 833 1 886 1 938 1 988 pieces F 678 725 773 822 I 325 353 382 411 BNL 2152 2 153 2156 2 157 UK 1 867 1 896 1 923 1 954 IRL 23 25 27 29 DK 354 356 358 360 GR 36 39 42 45 ES 51 66 84 105 PT 10 13 17 21 EEC 7 329 7 512 7 700 7 892 Hungary i 1 ) 1 000 D 792 799 809 821 pieces F 299 317 332 348 I 225 241 260 278 BNL 148 160 174 188 UK 286 318 349 382 IRL 12 13 14 15 DK 53 55 58 61 GR 54 54 54 54 ES 32 39 44 50 PT 10 11 13 15 EEC 1 911 2 007 2107 2 212 Macao (') 1 000 D 533 537 540 546 pieces F 385 387 390 392 I 105 110 115 121 BNL 155 159 161 162 UK 205 215 227 237 IRL 10 10 10 10 DK 31 32 33 34 GR 16 17 18 19 ES 40 42 44 47 PT 10 11 12 13 EEC 1 490 1 520 1 550 1 581 (*) See Appendix . 29 . 3 . 88 Official Journal of the European Communities No L 84 /75 ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) ( 7 ) ( 8 ) (9 ) ( 10) 24 Poland (') 1 000 D 369 387 407 426 (cont'd) pieces F 374 380 386 392 I 112 126 142 159 BNL 95 107 120 132 UK 347 360 371 385 IRL 13 13 14 15 DK 83 83 83 83 GR 18 20 22 24 ES 50 58 65 73 PT 9 10 11 13 EEC 1 470 1 544 1 621 1 702 Romania 1 000 D 2 499 2 524 2 564 2 600 pieces F * 827 902 974 1 042 1 379 436 491 552 BNL 1 291 1 296 1 302 1 311 UK 642 722 812 914 IRL 30 34 38 43 DK 108 122 137 151 GR 43 49 55 62 ES 98 123 141 162 PT 18 23 29 33 EEC 5 935 6 231 6 543 6 870 Thailand (') 1 000 D 1 248 1 259 1 268 1 280 pieces F 385 419 456 492 I 158 184 213 244 BNL 282 293 303 316 UK 375 429 488 543 IRL 16 18 20 22 DK 78 81 84 89 GR 30 34 37 41 ES 80 93 108 126 PT 22 25 28 32 - EEC 2 674 2 835 3 005 3 185 26 6104 41 00 Women's or girls' dresses , ofwool , of cotton or South Korea 1 000 D 948 950 954 957 6104 42 00 man-made fibres pieces F 359 365 372 377 6104 43 00 I 208 213 218 224 6104 44 00 BNL 330 331 332 333 UK 476 485 492 500 6204 41 00 IRL 20 20 20 20 6204 42 00 DK 152 152 152 153 6204 43 00 GR 14 14 14 14 6204 44 00 ES 30 32 34 36 PT 8 ' 8 8 8 EEC 2 545 2 570 2 596 2 622 Czecho ­ 1 000 D 148 148 148 149 slovakia pieces F 69 70 71 72 I 16 17 18 19 BNL 17 18 19 20 UK 22 24 26 28 IRL 4 4 4 4 DK 6 6 6 6 GR 7 7 7 7 ES 9 10 11 12 PT 8 8 8 8 EEC 306 312 318 325 .(&gt;) See Appendix . No L 84 / 76 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) (3 ) (4 ) ( 5) (6) ( 7) (8 ) W ( 10) 26 Hong Kong 1 000 D 4 060 4 076 4 091 4108 (cont'd) pieces F 542 564 586 607 I 420 437 454 472 BNL 1 155 1 163 1 171 1 177 UK 2 985 3 000 3 015 3 031 IRL 28 29 30 31 DK 199 204 209 214 GR 24 26 28 30 ES 52 60 68 77 PT 10 11 13 15 EEC 9 475 9 570 9 665 9 762 India 1 000 D 2 277 2 382 2 488 2 599 pieces F 1 921 1 960 2 007 2 053 I 1 129 1 199 1 272 1 349 BNL 1 094 1 117 1 144 1 171 UK 2 219 2 284 2 356 2 431 IRL 38 42 47 52 DK 247 258 270 282 GR 65 74 82 91 ES 152 186 212 241 PT 31 38 43 49 EEC 9 173 9 540 9 921 10 318 Macao 1 000 D 201 203 209 213 pieces F 251 252 252 253 I 91 93 95 98 BNL 97 98 99 102 UK 152 158 161 163 IRL 6 6 6 6 DK 14 14 14 14 GR 13 13 13 13 ES 40 41 42 43 PT 8 8 8 8 EEC 873 886 899 913 Philippines 1 000 D 587 594 605 617 pieces F 241 262 281 303 I 150 171 194 216 BNL 134 146 159 171 UK 360 379 400 421 IRL 15 16 17 18 DK 39 42 46 50 GR 23 25 26 28 ES 71 81 92 105 PT 23 25 26 28 EEC 1 643 1 741 1 846 1 957 Poland 1 000 D 708 716 726 733 pieces F 303 315 327 339 I 246 256 265 276 BNL 182 188 194 200 UK 218 240 262 289 IRL 6 7 8 9 DK 16 18 20 22 GR 20 22 24 26 ES 58 65 73 80 PT 11 12 13 15 EEC 1 768 1 839 1 912 1 989 29 . 3 . 88 Official Journal of the European Communities No L 84 /77 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10) 26 Romania 1 000 D 144 153 161 170 (cont'd, pieces F 125 130 136 141 I 84 89 94 100 BNL 317 317 317 317 UK 163 169 174 181 IRL 4 4 4 4 DK 13 14 15 16 GR 13 13 13 13 ES 53 55 58 59 PT 11 11 11 12 EEC 927 955 983 1 013 Thailand 1 000 D 805 836 877 920 pieces F 420 455 494 534 I 353 384 410 439 BNL 455 460 466 469 UK 521 571 618 670 IRL 20 22 24 26 DK 212 213 214 215 GR 26 29 33 37 ES 130 147 166 188 PT 26 29 33 37 EEC 2 968 3 146 3 335 3 535 27 6104 51 00 Women's or girls' skirts , including divided South Korea 1 000 D 518 522 526 530 6104 52 00 skirts pieces F 94 101 107 114 6104 53 00 I 81 87 92 99 6104 59 00 BNL 431 431 432 432 UK 115 122 131 139 6204 51 00 IRL 10 10 10 10 6204 52 00 DK 115 115 115 116 6204 53 00 GR 13 14 15 16 6204 59 10 ES 25 28 30 32 PT 4 4 4 4 EEC 1 406 1 434 1 462 1 492 Hong Kong 1 000 D 4 290 4 293 4 297 4 324 pieces F 510 553 598 639 I 468 507 547 584 BNL 1 035 1 053 1 070 1 084 UK 2 203 2 246 2 288 2 322 IRL 35 38 40 42 DK 256 262 268 273 GR 40 44 48 51 ES 50 66 84 103 PT 9 12 15 18 EEC 8 896 9 074 9 255 9 440 India 1 000 D 1 883 1 965 2 050 2 137 pieces F 1 289 1 334 1 381 1 429 I 926 966 1 008 1 051 BNL 795 816 838 863 UK 1 718 1 771 1 826 1 881 IRL 45 49 53 57 DK 220 227 234 241 GR 59 65 72 80 ES 151 171 193 218 PT 59 65 72 80 EEC 7 145 7 431 7 728 8 037 No L 84 /78 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) ( 2) ( 3 ) (4) ( 5 ) ( 6 ) (7) (8 ) (9) ( 10 ) 27 Macao 1 000 D 697 704 709 715 (cont'd) pieces F 322 328 334 340 I 86 91 96 101 BNL 341 343 345 348 UK 422 430 439 446 IRL 5 5 5 5 DK 117 117 117 117 GR 13 14 15 16 ES 25 27 30 33 PT 5 ex 5 5 5 EEC 2 033 2 064 2 095 2126 28 6103 41 10 Trousers , bib and brace overalls , breeches and South Korea 1 000 D 172 175 178 179 6103 41 90 shorts (other than swimwear), knitted or pieces F 66 70 74 79 6103 42 10 crocheted, of wool , of cotton or man-made I 39 42 45 50 6103 42 90 fibres BNL 70 72 73 73 6103 43 10 UK 132 133 136 139 6103 43 90 IRL 4 4 4 4 6103 49 10 DK 11 12 13 14 6103 49 91 GR 3 3 3 3 ES 10 11 12 13 6104 61 10 PT 2 2 2 2 6104 61 90 6104 62 10 EEC 509 524 540 556 6104 62 90 6104 63 10 Hong 1 000 UK 1048 1 074 1 101 1 129 6104 63 90 Kong (') pieces 6104 69 10 6104 69 91 Macao 1 000 UK 116 121 127 132 pieces Romania 1 000 BNL 200 209 220 231 pieces UK 158 165 174 182 Poland (') 1 000 F 683 717 752 790 pieces 29 6204 U 00 Women's or girls' suits and ensembles , other South 1 000 D 77 83 87 92 6204 12 00 than knitted or crocheted, ofwool , ofcotton or Korea 0 ) pieces F 29 32 36 38 6204 13 00 man-made fibres, excluding ski suits I 28 29 31 33 6204 19 10 BNL 45 46 47 49 6204 21 00 UK 173 173 173 173 6204 22 90 IRL 5 5 5 5 6204 23 90 DK 16 16 16 16 6204 29 19 GR 3 3 3 3 ES 10 11 12 13 PT 2 2 2 2 EEC 388 400 412 424 Hong Kong 1 000 D 1 073 1 082 1 092 1 100 pieces F 134 147 160 174 I 98 108 118 129 BNL 243 249 255 261 UK 678 687 697 707 IRL 6 7 8 9 DK 34 37 40 43 GR 14 15 16 17 ES 9 13 17 22 PT 4 5 6 7 EEC 2 293 2 350 2 409 2 469 (*) See Appendix . No L 84/7929 . 3 . 88 Official Journal of the European Communities ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10 ) 29 India 1 000 D 1 621 1 658 1 697 1 742 (cont'd, pieces F 786 829 874 920 I 595 639 686 737 BNL 362 400 437 474 UK 1 222 1 263 1 306 1 348 IRL 35 38 41 43 DK 121 130 140 147 - GR 36 42 48 54 ES 62 79 100 126 PT 29 34 39 45 EEC 4 869 5 119 5 368 5 635 Macao 1 000 F 237 241 246 251 pieces Romania 1 000 F 85 90 95 101 pieces I 85 90 95 101 Thailand 1 000 UK 191 202 214 227 pieces 31 6212 10 00 BrassiÃ ¨res , woven, knitted or crocheted South Korea 1 000 D 2 144 2 158 2 171 2 183 pieces F 1 017 1 030 1 042 1 056 I 262 284 307 331 BNL 567 575 583 592 UK 647 690 736 783 IRL 18 19 21 22 DK 59 64 69 73 GR 27 29 31 33 ES 71 81 92 104 PT 15 17 19 21 EEC 4 827 4 947 5 071 5 198 Czecho ­ 1 000 D 314 316 320 323 slovakia pieces F 75 82 90 99 I 103 107 111 115 BNL 71 75 78 81 UK 131 141 152 161 IRL 7 7 7 7 DK 23 24 25 26 GR 13 13 13 13 ES 47 50 53 57 PT 12 12 12 13 EEC 796 827 861 895 Hong Kong 1 000 D 6 493 6 555 6 622 6 699 pieces F 2 100 2 260 2 401 2 544 I 783 855 936 1 030 , BNL 3 213 3 216 3 219 3 222 UK 3 120 3 273 3 438 3 598 IRL 50 55 60 66 DK 938 939 940 941 GR 81 89 97 107 ES 272 314 363 401 PT 20 26 34 45 EEC 17 070 17 582 18 110 18 653 No L 84 / 80 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) 31 Macao 1 000 D 2 584 2 602 2 619 2 637 (cont'd) pieces F 903 931 960 990 I 281 308 336 366 BNL 373 401 433 460 UK 1 234 1 272 1 311 1 352 IRL 16 18 20 22 DK 111 120 127 135 GR 33 36 39 43 ES 79 92 106 122 PT 16 19 22 25 EEC 5 630 5 799 5 973 6 152 Philippines 1 000 D 2 281 2 349 2 429 2 517 pieces F 1 280 1 350 1 421 1 490 I 546 635 735 845 BNL 544 608 670 734 UK 1 938 1 996 2 053 2 113 IRL 46 51 57 62 DK 182 199 212 225 GR 56 65 75 86 ES 190 228 272 321 PT 39 47 56 66 EEC 7 102 7 528 7 980 8 459 68 6111 10 90 Babies' garments and clothing accessories , South Korea tonnes D 237 246 258 269 6111 20 90 excluding babies' gloves , mittens and mitts of F 177 181 185 192 6111 30 90 categories 10 and 87 , and woven babies' I 81 92 102 112 ex 6111 90 00 stockings , socks and sockettes of categoriy BNL 122 124 126 128 88 UK 187 195 204 213 ex 6209 10 00 IRL 6 7 7 7 ex 6209 20 00 DK 7 8 9 11 ex 6209 30 00 GR 4 5 6 7 ex 6209 90 00 ES 12 15 19 22 PT 3 4 5 6 EEC 836 877 921 967 Hong tonnes D 607 623 640 659 Kongi 1 ) F 253 275 298 320 I 153 167 181 197 BNL 251 256 260 266 UK 740 748 755 762 IRL 19 19 20 21 DK 68 69 71 73 GR 19 21 23 25 ES 34 40 47 52 PT 7 8 9 10 EEC 2151 2 226 2 304 2 385 Macao tonnes F 312 323 334 345 UK 475 489 504 519 IRL 20 21 22 23 Philippines tonnes F 111 118 125 133 UK 339 359 381 404 IRL 33 35 37 39 (*) See Appendix . 29 . 3 . 88 Official Journal of the European Communities No L 84/ 81 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) ( 6 ) (7) ( 8 ) ( 9 ) ( 10 ) 68 Romania tonnes D 163 171 179 189 (cont'd) F 92 100 106 113 I 76 81 86 91 BNL 56 59 63 67 UK 120 127 135 144 IRL 4 4 4 4 DK 18 19 20 21 GR 10 10 11 11 ES 42 45 48 51 PT 8 9 10 11 EEC 589 625 662 702 73 6112 11 00 Track suits of knited or crocheted fabric , of Bulgaria 1 000 D 922 927 933 939 6112 12 00 wool , of cotton or of man-made textile pieces F 118 130 141 155 6112 19 00 fibres I 95 105 117 129 BNL 124 131 139 147 UK 149 164 179 198 IRL 6 7 8 9 DK 19 21 23 25 GR 11 12 13 14 ES 53 59 65 71 PT 11 12 13 14 - EEC 1 508 1 568 1 631 1 696 South Korea 1 000 D 284 286 287 289 pieces F 70 73 78 81 I 55 58 62 64 BNL 69 70 71 73 UK 166 169 170 173 IRL 4 4 4 4 DK 12 13 14 15 GR 8 8 8 8 ES 20 21 22 23 PT 2 2 2 2 EEC 690 704 718 732 Czecho ­ 1 000 D 219 223 226 230 slovakia ( J ) pieces F 85 90 94 98 I 29 33 38 43 BNL 22 25 28 32 UK 143 147 151 155 IRL 3 3 3 3 DK 21 21 21 21 GR 8 8 9 9 ES 16 18 21 24 PT 2 2 2 2 EEC 548 570 593 617 Hong 1 000 D 751 757 761 768 Kong ( J ) pieces F 113 121 129 138 I 88 94 101 108 BNL 194 197 200 203 UK 518 522 529 534 IRL 11 12 12 12 DK 43 44 45 46 GR 13 14 15 16 ES 16 20 24 27 PT 4 5 6 7 EEC 1 751 1 786 1 822 1 859 (*) See Appendix . No L 84/ 82 Official Journal of the European Communities 29 . 3 . 88 (l 2 (3 (4 Hungary (* (5 ) 1 000 pieces 73 (cont'd) Macao (M 1 000 pieces Poland (M 1 000 pieces ( 6 ) ( 7) (8 ) ( 9 ) ( 10 ) D 198 206 210 217 F 68 77 88 97 I 81 85 90 95 BNL 75 77 79 81 UK 155 160 166 172 IRL 3 3 3 3 DK 14 ¢ 15 16 17 GR 12 12 12 12 ES 21 24 28 32 PT 3 3 3 3 EEC 630 662 695 729 D 423 425 427 429 F 148 153 157 161 I 53 56 59 63 BNL 38 40 42 44 UK 179 186 192 198 IRL 4 4 4 4 DK 103 103 104 104 GR 9 9 9 9 ES 15 16 18 20 PT 3 3 3 3 EEC 975 995 1 015 1 035 D 193 202 211 220 F 325 327 329 331 I 54 60 67 75 BNL 38 43 48 54 UK 85 96 107 119 IRL 4 4 4 4 DK 16 18 19 20 GR 12 12 13 13 ES 17 19 22 25 PT 2 2 2 2 EEC 746 783 822 863 D 625 632 636 641 F 131 144 158 174 I 207 213 219 225 BNL 146 150 154 158 UK 161 177 196 214 IRL 6 7 8 9 DK 36 37 38 40 GR 9 10 11 12 ES 21 25 30 34 PT 5 6 7 8 EEC 1 347 1 401 1 457 1 515 D 383 419 459 493 F 164 188 215 245 I 226 239 252 271 BNL 313 315 318 321 UK 400 420 439 458 IRL 22 22 22 22 DK 174 175 176 177 GR 29 30 31 33 ES 35 41 48 56 PT 8 9 11 13 EEC 1 754 1 860 1 971 2 089 Romania i 1 ) 1 000 pieces Thailand 1 000 pieces ') See Appendix . 29 . 3 . 88 Official Journal of the European Communities No L 84 / 83 (3 (4 ) BulgariaMen's or boys' industrial or occupational clothing, other than knitted or crocheted; Women's or girls' aprons , smock-overalls and other industrial or occupational clothing, other than knitted or crocheted Czecho ­ slovakia ( 1 ) ( 2 ) 76 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Hungary (5 ) (6 ) (7) ( 8 ) ( 9 ) ( 10 ) tonne? D 891 895 891 903 F 225 241 257 272 I 128 140 153 167 BNL 83 91 99 108 UK 194 212 231 252 IRL 11 12 13 14 DK 35 38 41 44 GR 57 57 57 57 ES 33 37 41 45 PT 7 8 9 10 EEC 1 664 1 731 1 800 1 872 tonnes D 311 311 312 313 F 82 91 99 107 I 54 60 66 73 BNL 51 55 59 64 UK 101 111 123 134 IRL 7 7 7 7 DK 19 20 21 22 GR 16 16 16 16 ES 24 27 30 33 PT 4 4 4 5 EEC 669 702 737 774 tonnes D 294 296 302 305 F 64 71 78 86 I 46 52 57 63 BNL 182 183 184 185 UK 79 87 96 105 IRL 2 2 2 2 DK 22 23 24 25 GR 14 14 14 14 ES 19 21 24 27 PT 3 3 3 3 EEC 725 754 784 815 tonnes UK 378 389 401 413 IRL 10 10,5 11 11,5 tonnes D 684 688 692 699 F 265 272 280 286 I 29 36 41 46 BNL 148 152 155 160 UK 270 283 297 309 IRL 2 2 2 2 DK 165 165 165 165 GR 3 4 5 6 ES 11 14 18 23 PT 3 4 5 6 EEC 1 580 1 620 1 660 1 702 tonnes D 242 245 246 250 F 36 39 43 47 I 30 33 37 39 BNL 56 59 60 62 UK 164 165 168 170 IRL 3 3 3 3 DK 28 28 28 28 GR 3 3 3 3 ES 2 3 4 5 PT EEC 564 578 592 607 Macao South KoreaSki suits , other than knitted or crocheted Hong Kong No L 84 / 84 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2 ) (3 ) ( 4 ) (5 ) (6 ) ( 7 ) (8 ) ( 9 ) ( 10) 78 6203 41 30 Garments , other than knitted or crocheted , South Korea tonnes D 970 1 028 1 083 1 139 6203 42 59 excluding garments of categories 6 , 7 , 8 , 14 , F 505 348 594 642 6203 43 39 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and I 191 210 231 252 6203 49 39 77 BNL 687 693 699 704 UK 1 948 1 957 1 966 1 976 6204 61 80 IRL 17 19 21 23 6204 61 90 DK 105 111 117 122 6204 62 59 GR 30 33 36 39 6204 62 90 ES 27 36 48 63 6204 63 39 » PT 5 7 9 12 6204 63 90 6204 69 39 EEC 4 485 4 642 4 082 4 972 6204 69 50 6210 40 00 Hong Kong tonnes D 3 416,5 3 445 3 480 3 514 6210 50 00 F 553 603 654 708 I 447 487 528 571 6211 31*00 BNL 791 816 840 864 6211 32 90 UK 2 286 2 319 2 349 2 378 6211 33 90 IRL 55 58 61 63 6211 41 00 DK 403,5 404 406 409 6211 42 90 GR 55 60 65 69 6211 43 90 ES 26 39 51 66 PT 5 8 11 14 EEC 8 038 8 239 8 445 8 656 Hungary tonnes D 72 77 83 89 F 28 31 33 35 I 18 19 20 21 BNL 243 244 246 247 UK 59 64 68 73 IRL 1 1 1 1 DK 6 6 6 6 GR 9 9 9 9 ES 8 9 10 11 PT 1 1 1 1 EEC 445 461 477 493 Macao tonnes D 409 413 417 421 F 321 323 325 327 I 83 87 92 97 BNL 145 147 149 151 UK 174 183 192 202 IRL 8 8 8 8 DK 50 50 50 50 GR 13 14 15 16 ES 18 20 22 24 PT 3 3 3 3 EEC 1 224 1 248 1 273 1 299 Romania tonnes D 72 76 81 86 F 53 55 58 61 I 40 42 44 47 BNL 37 38 39 40 UK 57 62 67 72 IRL 2 2 2 2 DK 6 7 8 9 GR 8 8 8 8 ES 17 19 21 23 PT 4 4 4 4 EEC 296 313 332 352 29 . 3 . 88 Official Journal of the European Communities No L 84 / 85 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 83 6101 10 10 Overcoats , jackets , blazers and other South Korea tonnes D 64 65 68 71 6101 20 10 garments , including ski suits , knitted or F 6 8 9 10 6101 30 10 corcheted , excluding garments of categories 4 , I 12 13 14 15 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 and BNL 4 5 6 7 6102 10 10 75 UK 163 163 163 163 6102 20 10 IRL     6102 30 10 DK 1 1 1 1 GR 5 5 5 5 6103 31 00 ES 9 10 11 12 6103 32 00 PT 2 2 2 2 6103 33 00 ex 6103 39 00 EEC 266 272 279 286 6104 31 00 Czecho ­6104 32 00 tonnes F 62 65 67 70 6104 33 00 slovakia ex 6104 39 00 Hong Kong tonnes D 75 78 81 83 ex 6112 20 00 F 25 27 29 31 I 19 20 22 24 6113 00 90 BNL 33,5 34,5 34,5 35 UK 177,5 177,5 178,5 179 6114 10 00 IRL 1 1 1 1 6114 20 00 DK 6 6 6 6 6114 30 00 GR 2 2 2 2 ES 3 4 5 6 PT 1 1 1 1 EEC 343 351 360 368 Hungary tonnes D 169 174 179 185 F 44 50 57 62 I 37 42 47 53 BNL 149 150 151 152 UK 138 143 147 152 IRL 3 3 3 3 DK 20 20 20 21 GR 20 20 20 20 ES 11 13 15 17 PT 2 2 2 2 EEC 593 617 641 667 Macao tonnes D 72 74 75 77 F 81 81 83 83 I 15 17 19 21 BNL 34 35 35 35 UK 28 30 32 35 IRL 4 4 4 4 DK 12 12 12 12 GR 3 3 3 3 ES 10 11 12 13 PT 2 2 2 2 EEC 261 269 277 285 Poland tonnes F 74 77 81 85 BNL 168 176 185 194 No L 8 4 / 8 6 Official Journal of the European Communities 29. 3. 88 GROUP III A (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) 33 5407 20 11 Woven fabrics of synthetic filament yarn South Korea tonnes D 1 016 1 064 1 113 1 171 obtained from strip or the like or polyethylene F 338 374 412 451 6305 31 91 or polypropylene, less than 3 m wide; Sacks I 298 323 349 382 6305 31 99 and bags, of a kind used for the packing of BNL 1 681 1 689 1 697 1 704 goods, not knitted or crocheted, obtained from UK 644 704 768 827 strip or the like IRL 28 30 32 34 strip or the like DK 121 125 129 134 GR 171 172 173 174 ES 67 78 90 99 PT 14 16 18 20 EEC 4 378 4 575 4 781 4 996 Czecho- tonnes BNL 508 528 549 571 slovakia 35 5407 10 00 Woven fabrics of synthetic fibres (continuous), South Korea tonnes D 715 790 863 932 5407 20 90 other than those for tyres of category 114 F 461 511 556 607 5407 30 00 other than those for tyres of category 114 I 406 439 475 513 5407 41 00 BNL 376 390 407 424 5407 42 10 UK 1 435 1 438 1 447 1 460 5407 42 90 IRL 80 80 80 80 5407 43 00 DK 83 89 96 104 5407 44 10 GR 175 176 177 178 5407 44 90 ES 81 89 100 112 5407 51 00 PT 15 16 18 20 5407 52 00 5407 53 10 EEC 3 827 4 018 4 219 4 430 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 5408 10 00 Woven fabrics of continuous artificial fibres Czecho- tonnes D 406 410 414 420 5408 21 00 other than those for tyres of category 114 slovakia F 110 121 131 140 5408 22 10 other than those for tyres of category 114 I 34 38 43 48 5408 22 90 BNL 108 110 112 115 5408 23 10 UK 105 116 128 141 5408 23 90 IRL 6 6 6 6 5408 24 00 DK 32 33 34 35 5408 31 00 GR 35 35 35 35 5408 32 00 ES 72 74 77 80 5408 33 00 p-j- 2 3 4 4 5408 34 00 EEC 910 946 984 1 024 No L 84/ 8729 . 3 . 88 Official Journal of the European Communities (3 ) 4 (5 ) tonnesPoland Romania tonnes ( 1 ) (2 ) 36 ex 5811 00 00 (cont'd) ex 5905 00 70 37 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 South Korea tonnes Woven fabrics of artificial staple fibres Bulgaria tonnes South Korea tonnes (6 ) (7 ) ( 8 ) (9 ) '( 10) D 605 614 623 635 F 368 374 381 389 I 149 166 181 198 BNL 138 147 156 163 UK 168 188 210 235 IRL 15 15 15 16 DK 35 38 41 44 GR 57 57 57 57 ES 22 27 33 38 PT 4 5 6 7 EEC 1 561 1 631 1 703 1782 D 82 92 102 111 F 160 161 162 163 I 44 49 54 59 BNL 33 36 39 43 UK 83 88 94 101 IRL 2 2 2 2 DK 11 12 13 14 GR 7 7 7 7 ES 12 13 15 17 PT 2 2 2 2 EEC 436 462 490 519 F 297 315 334 354 I 646 678 712 748 D 666 733 806 883 F 579 627 672 718 i 1 964 1 974 1 984 1 994 BNL 179 200 223 248 UK 561 618 680 746 IRL 19 21 23 25 DK 332 334 336 338 GR 36 40 44 48 ES 99 109 120 131 PT 20 22 24 26 EEC 4 455 4 678 4 912 5 157 D 1 234 1 241 1 246 1 253 F 116 130 146 165 I 48 58 70 79 BNL 41 49 55 62 UK 188 211 233 258 IRL 15 16 17 18 DK 43 46 49 52 GR 70 70 70 70 ES 26 31 38 43 PT 12 13 15 17 EEC 1 793 1 865 1 939 2 017 D 356 368 382 397 F 186 199 212 226 I 419 421 423 425 BNL 85 94 104 112 UK 136 152 167 184 IRL 43 43 43 43 DK 15 17 19 21 GR 31 31 31 31 ES 46 51 57 63 PT 12 13 14 15 EEC 1 329 1 389 1 452 1 517 Czecho ­ slovakia tonnes Poland tonnes No L 84 / 88 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) ( 2) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) 37 Romania tonnes D 1 070 1 097 1 130 1 167 (cont'd) F 586 614 643 679 I 452 479 507 536 BNL 338 354 371 388 UK 552 618 684 747 IRL 11 13 15 17 DK 93 99 105 111 * GR 52 55 58 61 ES 125 144 165 189 PT 30 35 40 46 EEC 3 309 3 508 3 718 3 941 Thailand tonnes I 3 424 3 664 3 920 4 194 38 A 6002 43 11 Knitted or crocheted synthetic curtain fabrics Poland tonnes D 267 275 281 291 6002 93 10 including net curtain fabric F 169 173 178 184 I 97 104 112 119 BNL 111 113 115 117 UK 151 162 174 186 IRL 7 7 7 7 DK 20 22 23 25 GR 5 6 7 8 ES 12 15 18 21 PT 1 1 1 1 EEC 840 878 917 959 41 5401 10 11 Yarn of synthetic filament (continuous), not Czecho ­ tonnes BNL 158 167 176 186 5401 10 19 put up for retail sale , other than non-textured slovakia single yarn untwisted or with a twist of not 5402 10 10 more than 50 turns per metre 5402 10 90 ¢ South Korea tonnes I 1 150 1 201 1 255 1 312 5402 20 00 ES 1 620 1 693 1 769 1 848 5402 31 10 5402 31 30 5402 31 90 Romania tonnes D 1 450 1 461 1 472 1 486 5402 32 00 F 430 471 518 566 5402 33 10 . I 346 389 428 468 5402 33 90 BNL 264 286 312 341 5402 39 10 UK 559 613 674 737 5402 39 90 IRL 24 26 28 30 5402 49 10 DK 78 85 92 100 5402 49 91 GR 69 70 71 72 5402 49 99 ES 188 211 232 256 5402 51 10 PT 44 48 52 56 5402 51 30 5402 51 90 EEC 3 452 3 660 3 879 4 112 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 No L 84/ 8929 . 3 . 88 Official Journal of the European Communities 3 (4) (5 Argentina tonnesCarded or combed sheep's or lambs' wool or other fine animal hair (6 ) D F I BNL UK IRL DK GR ES PT EEC (7) 3 191 2 259 4 390 1275 1728 62 179 669 265 54 14 072 ( 8 ) 3 480 2 383 4412 1 345 1 973 71 209 672 308 63 14 916 (9) 3 747 2 510 4 434 1 449 2 248 81 238 675 356 73 15 811 ( 10) 4 033 2 643 4 456 1 526 2 563 92 271 678 412 85 16 759 Brazil tonnes D F I BNL UK IRL DK GR ES PT EEC 3 459 2 297 3 158 1 477 1 563 49 117 864 245 62 13 291 3 670 2 436 3 197 1 531 1799 58 138 868 319 73 14 089 3 890 2 582 3 235 1 595 2068 67 163 872 376 86 14 934 4108 2 728 3 286 1657 2 366 77 191 876 440 101 15 830 ( 1 ) (2) 46 5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 50 5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 3010 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 00 5112 19 10 511219 90 5112 20 00 5112 3010 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 55 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair South Korea tonnes D F I BNL UK IRL DK GR ES PT EEC 133 84 73 23 158 3 10 11 16 2 513 140 88 76 27 161 3 11 11 19 2 538 146 93 80 30 163 3 12 11 22 3 563 153 98 84 34 166 3 13 11 25 3 590 Romania tonnesSynthetic staple fibres, including waste , carded or combed or otherwise processed for spinning D F I BNL UK IRL DK GR ES PT EEC 3 889 2 448 1 831 1 255 2 649 92 310 235 180 14 12 903 4 055 2 568 1 933 1 340 2 830 102 343 244 242 21 13 678 4 218 2 688 2 059 1 427 3 015 111 374 254 320 32 14 498 4 422 2 818 2172 1 523 3 218 118 399 265 385 48 15 368 No L 84 / 90 Official Journal of the European Communities 29 . 3 . 88 ( l ) 3 4) 5 ) ( 10) 58 Romania tonnes ( 2) 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 Carpets , carpeting and rugs, knotted (made up or not) (6 ) D F I BNL UK IRL DK GR ES PT EEC (7 ) 164 108 138 64 148 3 15 5 31 5 681 ( 8 ) 176 114 140 68 156 3 17 6 35 6 721 (9 ) 187 121 143 72 166 3 19 7 40 7 765 198 128 146 76 176 4 21 8 46 8 811 61 tonnesCzecho ­ slovakia ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread 427 54 60 74 156 3 18 12 25 4 833 D F I BNL UK IRL DK GR ES PT EEC 418 38 44 62 128 3 15 10 18 4 740 421 43 49 66 137 3 16 11 20 4 770 424 48 55 70 147 3 17 11 22 4 801 Hong Kong tonnes D F I BNL UK IRL DK GR ES PT EEC 368 134 233 106 801 6 20 10 18 3 1 699 397 151 242 117 805 7 22 11 27 5 1 784 426 169 253 131 809 8 25 13 33 6 1 873 457 188 264 146 813 9 28 15 40 7 1 967 62 South Korea tonnes F 753 776 799 8235606 00 91 Chenille yarn (including flock chenille yarn), 5606 00 99 gimped yarn (other than metallized yarn and gimped horsehair yarn): 5804 10 11 Tulle and other net fabrics but not including 5804 10 19 woven, knitted or chrocheted fabrics, hand or 5804 10 90 mechanically made lace , in the piece, in strips 5804 21 10 or in motifs 5804 21 90 5804 29 10 5804 29 90 5804 30 00 5807 10 10 Labels, badges and the like of textile materials , 5807 10 90 not embroidered, in the piece , in strips or cut to shape or size , woven 5808 10 00 Braids and ornamental trimmings in the piece; 5808 90 00 tassels pompons and the like 5810 10 10 Embroidery , in the piece, in strips or in 5810 10 90 motifs 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 29 . 3 . 88 Official Journal of the European Communities No L 84 / 91 ( 1 ) (2) (3 ) (4) ¢ (5 ) (6 ) ( 7 ) ( 8 ) (9 ) ( 10) 63 5906 91 00 Knitted or crocheted fabric of synthetic fibres Poland tonnes UK 81 85 89 94 containing by weight 5 % or more of ex 6002 10 10 elastomeric yarn and knitted or crocheted 6002 10 90 fabric containing by weight 5 % or more of ex 6002 30 10 rubber thread 6002 30 90 Raschel lace and long-pile fabric of synthetic ex 6001 10 00 fibres 6002 20 31 6002 43 19 66 6301 10 00 Travelling rugs and blankets , other than Czecho ­ tonnes D i 1 ) 307 325 345 366 6301 20 91 knitted or crocheted, of wool , of cotton or of slovakia F 74 87 101 117 6301 20 99 man-made fibres I 63 74 86 100 6301 30 90 BNL 170 174 178 182 ex 6301 40 90 UK 483 491 498 505 ex 6301 90 90 IRL 15 15 15 15 DK 106 107 108 109 GR 17 18 19 20 ES 17 22 28 33 PT 3 4 5 6 CEE 1 255 1 317 1 383 1453 (') Excluding products of CN code 6301 10 00. No L 84/92 Official Journal of the European Communities 29 . 3 . 88 GROUP III B ( l ) 10 Hong D (2) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10 ) 6111 10 10 Gloves, mittens and mitts , knitted or South 1 000 D 3 586 3 816 4 068 4 331 6111 20 10 crocheted Korea (') pairs F 3 942 3 985 4 035 4 081 6111 30 10 I 1 171 1 296 1 413 1 538 ex 6111 90 00 BNL 4 654 4 677 4 700 4 724 UK 2 903 3 111 3 316 3 530 6116 10 10 IRL 221 223 225 227 6116 10 90 DK 477 493 510 527 6116 91 00 GR 89 98 108 119 6116 92 00 ES 379 416 459 505 6116 93 00 PT 76 83 92 101 6116 99 00 Hong Kong (') 1 000 pairs EEC D F I BNL UK 17 498 16 563 3 212 2 232 6 379 43 115 18 198 17 115 3 419 2 437 6 591 43 158 18 926 17 673 3 630 2 718 6 779 43 200 19 683 18 294 3 885 2 911 6 990 43 243 IRL 322 339 356 376 DK 1 896 1 951 2 007 2 053 GR 168 186 205 229 ES 648 784 943 1 054 PT 85 103 124 152 EEC 74 620 76 113 77 635 79 187 Macao 0 ) 1 000 F 2 055 2107 2159 2 213 pairs UK 6 318 6 476 6 638 6 804 Pakistan C 1 ) 1 000 F 1 416 1 515 1 621 1734 pairs UK 2 656 2 842 3 041 3 253 Philippines 1 000 D 2 082 2 209 2 343 2 484 pairs F 1 294 1 372 1 455 1 543 I 1 097 1 163 1 234 1308 BNL 924 957 992 1 034 UK 1 653 1 752 1 860 1 971 IRL 85 87 89 92 DK 218 231 245 260 GR 124 131 139 147 ES 539 591 641 695 PT 104 114 125 136 EEC 8 120 8 607 9 123 9 670 Thailand ( l ) 1 000 D 3 166 3 278 3 385 3 493 pairs F 1 219 1 387 1 553 1 715 I 457 565 692 844 BNL 1 084 1 123 1 168 1 222 UK 2 435 2 522 2 624 2 726 IRL 68 75 81 87 DK 119 146 173 205 GR 131 142 153 164 ES 227 281 345 421 PT 82 98 116 133 EEC 8 988 9 617 10 290 11010 (*) See Appendix . No L 84/ 9329 . 3 . 88 Official Journal of the European Communities ( 1 ) (3 (4 5 South Korea tonnes67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds , knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories Czecho ­ slovakia (') tonnes (2) 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 11 00 6303 12 00 6303 19 00 63041100 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 6305 31 10 Hungary tonnes (6 ) (7 ) ( 8 ) (9 ) ( 10) D 101 112 125 138 F 69 77 86 95 I 64 71 77 85 BNL 54 59 64 70 UK 610 614 617 620 IRL 8 8 8 8 DK 26 27 28 29 GR 13 14 15 15 ES 21 23 25 27 PT 4 4 4 4 EEC 970 1 009 1 049 1 091 D 257 263 268 276 F 70 81 94 108 I 46 55 64 74 BNL 126 128 130 132 UK 182 190 199 207 IRL 5 6 7 7 DK 20 21 22 23 GR 11 12 13 14 ES 31 36 42 48 PT 6 7 8 9 EEC 754 799 847 898 D . 324 334 347 361 F 150 164 179 195 I 112 126 139 153 BNL 309 311 313 315 UK 177 199 220 242 IRL 3 3 3 3 DK 32 33 35 37 GR 17 18 19 20 ES 35 40 46 53 PT 7 8 9 10 EEC 1 166 1 236 1 310 1 389 D 142 148 155 162 F 14 19 25 30 I 30 36 42 49 BNL 109 110 111 112 UK 135 139 143 148 IRL 3 3 3 3 DK 15 16 17 18 GR 4 5 6 7 ES 17 20 23 27 PT 4 5 6 7 EEC 473 501 531 563 D 311 318 325 333 F 64 75 88 100 I 69 79 90 102 BNL 309 311 313 315 UK 114 131 150 171 IRL 3 3 3 3 DK 26 28 29 30 GR 7 8 9 10 ES 21 25 29 34 PT 4 5 6 7 EEC 928 983 1 042 1 105 67 a) a) of which : tonnesCzecho ­ slovakiasacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip Hungary tonnes (') See Appendix. No L 84 /94 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) ( 2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) ( 9 ) ( 10) 69 6108 11 10 Women's or girls' slips and petticoats , knitted South Korea 1 000 F 1 919 2 034 2156 2 286 6108 11 90 or corcheted pieces 6108 19 10 6108 19 90 Czecho ­ 1 000 D 332 339 345 353 slovakia pieces F 165 171 177 183 I 45 52 59 67 BNL 195 196 197 198 UK 56 65 75 85 IRL 4 4 4 4 DK 56 56 56 56 GR 13 14 15 16 ES 29 33 38 42 PT 6 7 8 9 EEC 901 937 974 1 013 Poland 1 000 F 252 368 385 402 pieces Romania 1 000 F 504 529 556 583 pieces BNL 483 512 543 576 70 6115 11 00 Panty-hose and tights, stockings of synthetic South Korea 1 000 D 1415 1 461 1 506 1 561 6115 2019 fibres , measuring per single yarn less than 67 pairs F 244 290 344 406 6115 93 91 decitex (6,7 tex) I 678 708 739 773 BNL 335 377 419 459 Women's full-length hosiery of synthetic UK 755 840 932 1 023 fibres IRL 21 24 28 32 DK 160 164 168 173 GR 178 179 180 181 ES 550 561 572 582 PT 151 152 153 154 EEC 4 487 4 756 5 041 5 344 72 6112 31 10 Swimwear, ofwool , of cotton or ofman-made Hong 1000 D 5 710 5 792 5 883 5 969 6112 31 90 fibres Kong (M pieces F 1 064 1 200 1 333 1 476 6112 39 10 I 1 024 1 133 1 257 1 391 6112 39 90 BNL 1 948 1 976 2 007 2 036 6112 41 10 UK 3 182 3 295 3 416 3 539 6112 41 90 IRL 83 90 98 106 6112 49 10 DK 588 596 605 614 6112 49 90 GR 59 67 76 86 ES 117 168 208 254 6211 11 00 PT 24 34 42 51 6211 12 00 EEC 13 799 14 351 14 925 15 522 Macao 1 000 F 412 424 437 450 pieces 74 6104 1100 Women's or girls' knitted or crocheted suits Hong Kong 1 000 D 271 278 286 294 6104 12 00 and ensembles, of wool , of cotton or pieces F 36 42 48 55 6104 13 00 man-made fibres , excluding ski suits I 68 76 85 95 ex 6104 19 00 BNL 99 102 105 108 6104 21 00 UK 317 322 326 330 6104 22 00 IRL 6 6 6 6 6104 23 00 DK 31 32 33 34 ex 6104 29 00 GR 15 16 17 17 ES 17 20 23 26 PT 5 6 7 8 EEC 865 900 936 973 ( ! ) Only applies to knitted swimwear except for Benelux . No L 84/9529 . 3 . 88 Official Journal of the European Communities ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 74 Macao (') 1 000 F 913 950 988 1 027 (cont'dt pieces UK 364 379 394 409 IRL 23 24 25 26 Philippines 1 000 UK 302 327 353 381 pieces Thailand 1 000 UK 391 418 447 478 pieces IRL 25 26 28 30 75 6103 11 00 Men's or boys' knitted or crocheted suits and Macao 1 000 F ( 2 ) 6103 12 00 ensembles , of wool , of cotton or ofman-made pieces 6103 19 00 fibres, excluding ski suits 6103 21 00 Thailand 1 000 F 297 315 333 353 6103 22 00 pieces 6103 23 00 6103 29 00 86 6212 20 00 Corsets , corset-belts , suspender belts , braces , South Korea 1 000 D 1 714 1 746 1 779 1 816 6212 30 00 suspenders , garters and the like, and parts pieces F 802 841 883 929 6212 90 00 thereof, whether or not knitted or crocheted I 297 351 405 469 BNL 613 624 640 657 UK 780 864 949 1 033 IRL 18 21 24 28 DK 88 101 113 126 GR 37 43 50 58 ES 67 87 114 136 PT 14 18 21 25 EEC 4 430 4 696 4 978 5 277 Hong Kong 1 000 UK 780 819 860 903 pieces Philippines 1 000 UK 856 925 999 1079 pieces 90 5607 41 00 Twine , cordage, ropes and cables of synthetic Czecho ­ tonnes D 1 153 1 159 1 166 1 171 5607 49 11 fibres , plaited or not slovakia F 151 166 182 199 5607 49 19 I 123 135 148 162 5607 49 90 BNL 111 122 134 147 5607 5011 UK 115 129 144 160 5607 50 19 IRL 6 7 8 9 5607 50 30 DK 25 28 31 34 5607 50 90 GR 26 27 28 29 ES 32 38 42 47 PT 6 7 8 9 EEC 1748 1 818 1 891 1 967 91 6306 21 00 Tents South Korea 1 000 D 178 1 181 186 189 6306 22 00 pieces F 42 48 54 61 6306 29 00 I 34 39 44 50 BNL 83 84 85 86 UK 120 125 130 135 ' IRL 2 2 2 2 DK 8 9 10 11 GR 7 8 8 8 ES 22 25 28 32 PT 3 3 3 3 EEC 499 524 550 577 (') See Appendix . ( 3 ) See Category 74 . No L 84 / 96 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) (2) ( 3 ) (4) ( 5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 91 Czecho ­ tonnes D 718 737 758 782 (cont'd) slovakia F 243 281 316 354 1 373 388 399 411 BNL 341 346 353 360 UK 189 225 267 308 IRL 28 29 30 31 DK 35 41 47 54 GR 43 44 45 46 ES 153 163 173 184 PT 9 11 13 15 EEC 2137 2 265 2 401 2 545 Hungary tonnes D 58 64 70 76 F 37 41 45 49 I 150 151 152 153 BNL 21 24 26 28 UK 119 120 124 127 IRL 2 2 2 2 DK 12 12 12 13 GR 25 25 25 25 ES 19 21 23 25 PT 5 6 6 6 EEC 448 466 485 504 Poland tonnes F 345 363 381 400 BNL 260 273 287 301 Romania (') tonnes F 477 506 536 568 97 5608 11 11 Nets and netting made of twine, cordage or South tonnes D 138 153 170 189 5608 11 19 rope and made up fishing nets of yarn , twine, Korea (*) F 45 49 53 58 5608 11 91 cordage or rope I 78 87 96 104 5608 11 99 BNL 68 72 76 81 5608 19 11 UK 117 131 145 160 5608 19 19 IRL 2 2 2 2 5608 19 31 DK 27 27 27 28 5608 19 39 GR 330 332 334 336 5608 19 91 ES 18 20 22 24 5608 19 99 PT 2 2 2 3 5608 90 00 EEC 825 875 927 983 99 5901 10 00 Textile fabrics coated with gum or amylaceous Romania tonnes D 170 184 197 210 5901 90 00 substances, of a kind used for the outer covers F 111 119 128 137 of books and the like; tracing cloth; prepared I 153 154 156 159 painting canvas; buckram and similar stiffened BNL 62 67 72 77 textile fabrics of a kind used for hat UK 140 150 161 173 foundations IRL 5 5 5 6 DK 16 17 19 21 5904 10 00 Linoleum, whether or not cut to shape; floor GR 19 19 19 19 5904 91 10 coverings consisting of a coating or covering ES 51 55 59 62 5904 91 90 applied on a textile backing, whether or not cut PT 10 11 12 13 5904 92 00 to shape; EEC 737 781 828 877 5906 10 10 Rubberized textile fabrics , not knitted or 5906 10 90 crocheted, excluding those for tyres 5906 99 10 5906 99 90 (') See Appendix. 29 . 3 . 88 Official Journal of the European Communities No L 84 / 97 ( 1 ) (2) ( 3 ) (4 ) ( 5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 99 5907 00 00 Textile fabrics otherwise impregnated or (cont'd. coated; painted canvas being theatrical scenery , studio back-Ã §loths or the like, other than of category 100 100 5903 10 10 Textile fabrics impregnated , coated , covered South Korea tonnes UK 1 594 1 690 1 791 1 899 5903 10 90 or laminated with preparations of cellulose 5903 20 10 derivatives or of other artificial plastic 5903 20 90 materials Hungary tonnes D 1 359 1 426 1 513 1 590 5903 90 10 p 787 852 905 962 5903 90 91 I 803 833 865 904 5903 90 99 BNL 504 535 562 597 UK 1 315 1 357 1 402 1 457 IRL 48 50 52 54 DK 63 74 85 98 GR 104 107 110 113 ES 74 97 126 150 PT 15 20 26 31 EEC 5 072 5 351 5 646 5 956 109 6306 11 00 Tarpaulins , sails , awnings , and sunblinds Hong Kong tonnes F 270 287 304 322 6306 12 00 6306 19 00 6306 31 00 6306 39 00 110 6306 41 00 Woven pneumatic mattresses Czecho ­ tonnes D 824 841 862 882 6306 49 00 slovakia F 203 234 264 297 I 518 526 534 542 BNL 334 341 348 355 UK 331 374 421 473 IRL 17 19  21 22 DK 66 69 73 77 GR 35 38 40 42 ES 195 205 215 226 PT 10 12 14 16 EEC 2 533 2 659 2 792 2 932 Hungary tonnes D 1 097 1 150 1 206 1 265 F 664 704 746 791 I 535 567 601 638 BNL 376 399 423 449 UK 805 853 904 959 IRL 34 36 38 40 DK 137 140 144 148 GR 73 75 77 80 ES 189 217 249 279 PT 12 16 19 22 EEC 3 922 4 157 4 407 4 671 29 . 3 . 88No L 84/ 98 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4) (5 ) (6 ) (7) (8 ) (9 ) ( 10) 111 6306 91 00 Camping goods, woven , other than pneumatic South Korea tonnes D 12 14 17 19 6306 99 00 mattresses and tents F 8 9 10 11 I 2 2 2 3 BNL 9 9 9 9 UK 10 U 12 13 IRL     DK 16 16 16 16 GR 3 3 3 3 ES 3 3 3 3 PT 1 1 1 1 EEC 64 68 73 78 Hungary tonnes D 16 17 18 21 F 12 13 14 15 I 12 12 12 12 BNL 4 5 6 7 UK 17 18 19 20 IRL  1    DK     GR 4 4 4 4 ES 3 3 3 3 PT 1 1 1 1 EEC 69 73 77 82 No L 84/ 9929 . 3 . 88 Official Journal of the European Communities GROUP IV ( 1 ) ( 2) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) 115 5306 10 11 Flax or ramie yarn Poland tonnes D 115 117 119 120 5306 10 19 F 17 19 21 23 5306 10 31 I 17 19 21 24 5306 10 39 BNL 20 21 22 23 5306 10 50 UK 19 22 25 28 5306 10 90 IRL 1 1 1 1 5306 20 11 DK 2 2 2 2 5306 20 19 GR 4 4 4 4 5306 20 90 ES 12 13 14 15 PT 3 3 3 3 5308 90 10 EEC 210 221 232 243 117 5309 U 11 Woven fabrics of flax or of ramie Bulgaria (') tonnes I 34 35 37 39 5309 11 19 5309 11 90 Czecho ­ tonnes D 313 347 384 423 5309 19 10 slovakia F 137 154 173 193 5309 19 90 I 304 313 322 333 5309 21 10 BNL 488 490 492 494 5309 21 90 UK 354 362 411 440 5309 29 10 IRL 183 184 185 · 186 5309 29 90 DK 132 133 134 135 GR 77 77 77 77 5311 00 10 ES 93 103 114 125 PT 23 26 28 30 5803 90 90 EEC 2 104 2 209 2 320 2 346 5905 00 31 5905 00 39 69 77 87Hungary tonnes D 61 F 37 41 46 51 I 166 167 168 169 BNL 24 27 30 33 UK 132 137 142 147 IRL 10 10 10 10 DK 132 133 134 135 GR 15 15 15 15 ES 21 24 26 28 PT 12 12 12 12 EEC 610 635 660 687 Poland tonnes D 571 577 584 580 F 171 188 205 224 I 216 225 233 241 BNL 50 56 62 68 UK 190 208 227 248 IRL 7 8 9 10 DK 281 282 283 284 GR 35 35 35 35 ES 48 53 59 65 PT 22 23 24 25 EEC 1 591 1 655 1 721 1 790 Romania tonnes D 154 170 185 200 F 403 405 407 409 I 99 105 111 118 BNL 58 63 69 76 UK 126 137 151 164 IRL 4 4 4 4 DK 16 17 18 20 GR 5 5 5 5 ES 48 52 57 61 PT 4 4 4 4 EEC 917 962 1 011 1 061 ( l ) See Appendix . No L 84 / 100 Official Journal of the European Communities 29 . 3 . 88 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) ( 9 ) ( 10 ) 118 121 6302 29 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 ex 5607 90 00 Table linen , toilet linen and kitchen linen of flax or ramie , other than knitted or crocheted Twine , cordage , ropes and cables , plaited or not , of flax or ramie Bulgaria Czecho ­ slovakia Poland Romania Poland tonnes tonnes tonnes tonnes . tonnes M 1 ) D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC 206 50 112 24 86 3 10 5 20 5 521 358 252 176 36 114 4 13 9 26 7 995 215 57 51 30 83 1 12 4 26 4 483 15 39 7 7 10 1 2 3 7 2 93 209 55 113 27 92 3 11 5 22 5 542 364 256 180 41 127 4 15 10 30 8 1 035 216 63 55 33 89 1 13 4 29 4 507 17 39 8 8 11 1 2 3 7 2 98 210 60 115 30 100 3 12 5 24 5 564 369 260 184 46 141 5 17 11 34 9 1 076 216 69 59 37 97 1 14 4 32 4 533 20 39 9 8 12 1 2 3 7 2 103 212 66 117 33 106 3 13 5 26 5 586 376 264 187 52 156 6 19 12 38 10 1 120 218 75 64 41 103 1 15 4 34 4 559 23 39 10 8 13 1 2 3 7 2 108 (') See Category 117 . 29 . 3 . 88 Official Journal of the European Communities No L 84 / 101 Appendix Category Third country Remarks 1 Pakistan In addition to the quantitative limits shown in the Annex , the following additional quantities were agreed for the period 1988 to 1991 inclusive : (tonnes) l Member States 1988 1989 1990 1991 D 77 78 81 84 F 65 66 67 68 l I 37 39 40 41 BNL 27 28 29 30 UK 56 58 60 62 I IRL 2 2 2 2 \ DK 10 10 10 10 \ GR 4 4 4 4 \ ES 27 27 V 27 PT 3 3 &lt;3 1 3 EEC 308 315 32^ 331 Each additional annual quantity may be transferred to the quantitative limit laid down for the same year for category 2 . Part of such transferred quantities may be utilized pro rata for category 2 (a ). 1 Peru In addition to the quantitative limits shown in the Annex , an additional annual quantity of 1 130 tonnes was agreed for cotton yarn classified as 56 count (British ) ( 94 metric count ) for the period 1988 to 1991 inclusive (CN codes 5205 15 10 , 5205 15 90 , 5205 25 10 , 5205 25 30 , 5205 25 90 , 5205 35 10 , 5205 35 90 , 5205 45 10 , 5205 45 30 , 5205 45 90 , 5206 15 10 , 5206 15 90 , 5206 25 10 , 5206 25 90 , 5206 35 10 , 5206 35 90 , 5206 45 10 , 5206 45 90 . || (tonnes) D F I BNL UK IRL DK GR ES PT EEC 308 33 236 93 150 27 221 12 30 20 1 130 1 Peru In addition to the quantitative limits shown in the Annex , an additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into Spain under inward processing arrangements with a view to the refease of the compensating products for free circulation in another Member State of the Community . 2 Argentina Within the quantitative limits shown in the Annex for the period 1988 to 1991 inclusive there are the following sub-ceilings for products falling within CN codes 5209 42 00 , 5211 42 00 : (tonnes) Member States 1988 1989 1990 1991 D 781 815 854 893 F 79 94 112 133 I* 2 985 2 988 2 991 2 994 BNL 1 166 1 167 1 168 1 169 UK 45 68 82 98 IRL     DK 2 3 5 8 GR 10 12 13 14 ES 12 18 27 32 I PT 5 6 7 8 I EEC 5 085 5 171 5 259 5 349 29 . 3 . 88No L 84 / 102 Official Journal of the European Communities RemarksCategory Third country Malaysia The quantitative limits shown in the Annex include cotton fabric falling within category 2 . 3 3 Thailand The quantitative limits shown in the Annex include cotton fabric falling within category 2 . 3 a Malaysia The quantitative limits shown in the Annex include cotton fabric other than unbleached or bleached falling within category 2 (a ). Thailand The quantitative limits shown in the Annex include cotton fabric other than unbleached or bleached falling within category 2 (a ). 3 a ) 4 4 Hong Kong India Macao Malaysia Pakistan Philippines Poland Romania Singapore South Korea For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . For Hong Kong, Macao and South Korea this figure shall be 3% . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. Hong Kong In addition to the quantitative limits shown in the Annex for the period 1988 to 1991 inclusive , the following specific quantities were agreed for exports of products falling within CN codes 6105 10 00 , 6105 20 10 , 6105 20 90 and 6105 90 10 : (tonnes) Member States 1988 1989 1990 1991 D 380 395 409 423 F 125 134 144 154 I 101 108 116 124 BNL 169 173 177 181 UK 883 884 885 886 IRL 7 7 8 8 DK 32 34 36 38 GR 10 11 12 13 ES 11 14 17 21 PT 3 4 4 5 EEC 1 721 1 764 1 808 1 853 The export licence covering these products should be endorsed 'category 4 S . 4 India In addition to the quantitative limits shown in the Annex for the period 1988 to 1991 inclusive , the following specific quantities were agreed for exports of products falling within CN codes 6105 10 00 , 6105 20 10 , 6105 20 90 and 6105 90 10 broken down follows : No L 84 / 10329 . 3 . 88 Official Journal of the European Communities Category Third country Remarks 4 India (tonnes) (cont'd) || Member States 1988 1989 i990 1991 || D 334 374 410 452 II F 242 261 283 304 I 674 677 680 683 BNL 130 141 154 167 UK 313 338 366 394 IRL 12 13 14 15 DK 30 33 37 42 || GR 9 10 11 12 || ES 39 43 48 54 || PT 9 10 11 12 EEC 1 792 1 900 2 014 2 135 The export licence covering these products should be endorsed 'category 4 S'. 4 Thailand In addition to the quantitative limit shown in the Annex for 1987 , a specific quantity of 1 691 tonnes was agreed for export of products falling within CN codes 6105 10 00 , 61 05 20 10 , 6105 20 90 and 6105 90 10 broken down as follows: (tonnes) I Member States 1988 1989 1990 1991 D 269 275 279 286 F . 84 93 102 111 I 25 29 34 40 Il BNL 61 65 69 73 II UK 184 189 195 199 II IRL 3 3 3 3 || DK 6 7 8 9 II GR 3 4 5 6 Il ESP 13 15 18 21 || PORT 3 4 5 6 EEC 651 684 718 754 The export licence covering these products should be endorsed 'category 4 S'. 6 Brazil Czecho ­ slovakia Hungary India Indonesia Macao Malaysia Philippines Poland Singapore South Korea Sri Lanka For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . For Macao this figure shall be 3 % and for Hong Kong it shall be 1 % . Utilization of the conversion rate for Hong Kong is limited in respect of long trousers to the sub-ceiling shown below. The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 6 Hong Kong Within the quantitative limits laid down in the Annex for the period 1988 to 1991 inclusive there are the following sub-ceilings for long trousers falling within CN codes 6203 41 10 , 6203 42 31 , 6203 42 33 , 6203 42 35 , 6203 43 19 , 6203 49 19 , 6204 61 10 , 6204 62 31 , 6204 62 33 , 6204 62 35 , 6204 63 19 , 6204 69 19 , broken down as follows: No L 84 / 104 Official Journal of the European Communities 29 . 3 . 88 RemarksThird countryCategory 6 (cont 'd) (1 000 pieces)Hong Kong Member States 1988 1989 1990 1991 D 15 949 15 990 16 033 16 065 F 1 052 1 107 1 163 1 230 I 889 942 996 1 049 BNL 2 596 2 612 2 626 2 639 UK 20 751 20 785 20 816 20 845 IRL 83 86 89 92 DK 2 304 2 307 2 311 2 314 GR 158 162 166 170 ES 51 57 64 77 PT 14 18 22 26 EEC 43 847 44 066 44 286 44 507 The export licence covering these products should be endorsed 'category 6 S . 13 Hong Kong The quantitative limits shown in the Annex for the period 1988 to 1991 inclusive- cover only products of cotton or synthetic fibres falling within CN codes 6107 11 00 , 6107 12 00 , 6108 21 00 and 6108 22 00 . In addition to the quantitative limits shown in the Annex for the period 1988 to 1991 inclusive , the following specifie quantities were agreed for exports of products (of wool or regenerated fibres ) falling within CN codes 6107 12 00 , 6107 19 00 , 6108 22 00 and 6108 29 00 , broken down as follows : (tonnes) Member States 1988 1989 1990 1991 D 493 499 507 515 F 137 151 167 184 I 82 92 103 113 BNL 214 216 218 221 UK 277,5 289,5 301,5 313,5 IRL 12 12 12 12 DK 73,5 73,5 73,5 73,5 GR 10 11 12 13 ES 14 20 24 29 PT 3 4 5 6 EEC 1 316 1 368 1 423 1 480 The export licence covering these products should be endorsed 'category 13 S'. 14 South Korea Within the quantitative limits shown for Germany there are the following sub-ceilings for products falling within CN code 6201 11 00 , 6201 12 10 , ex 6201 12 90 , 6201 13 10 and ex 6201 13 90 : (1 000 pieces) 1988 1989 1990 1991 967 991 1 016 1 041 15 South Korea Within the quantitative limits shown for Germany there are the following sub-ceiling for products falling within CN codes 6202 11 00 , 6202 12 10 , ex 6202 12 90 , 6202 13 10 , ex 6202 13 90 , 6204 31 00 , 6204 32 90 , 6204 33 90 and 6204 39 19 : (1 000 pieces) 1988 1989 1990 1991 1 691 1 742 1 794 1 848 29 . 3 . 88 Official Journal of the European Communities No L 84 / 105 Category Third country Remarks 17 South Korea Additional flexibility of 1,5 % transfer in category 21 is available . respect of products falling within 18 Hong Kong Within the quantitative limit shown in the Annex for France for 1988 1991 there is the following sub-ceiling for products falling within CN codes 6208 21 00 , 6208 22 00 and 6208 29 00 : (tonnes) 1988 1989 1990 1991 145 148 152 156 21 South Korea Additional flexibility of 1,5% transfer in category 17 is available . respect of products falling within 21 Hong Kong Macao Philippines South Korea Sri Lanka For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . For Hong Kong this figure shall be 2 % and for South Korea it shall be 3 % . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 24 Czechoslovakia Hungary Macao Poland For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . 24 Thailand The quantitative limits do not cover products fallingwithin CN codes 6107 21 00 and 6107 22 00 . 28 Hong Kong The quantitative limits shown for the United Kingdom for the period 1988 to 1991 inclusive cover trousers falling within CN codes 6103 41 10 , 6103 42 10 , 6103 43 10 , 6103 49 10 , 6104 61 10 , 6104 62 10 , 6104 63 10 and 6104 69 10 . \ In addition to the quantitative limits shown in the Annex for the United Kingdom for the period 1988 to 1991 inclusive , the following specific quantities were agreed for exports of bib and brace overalls breeches and shorts falling within CN codes 6103 41 90 , 6103 42 90 , 6103 43 90 , 6103 49 91 , 6104 61 90 , 6104 62 90 , 6104 63 90 and 6104 69 91 (tonnes) 1988 1989 1990 1991 | 190 194 199 204 The export licence covering these products should be endorsed 'category 28 S\ 28 Poland Within these quantities there are the following sub-ceilings for long trousers falling within CN codes 6103 41 10 , 6103 42 10 , 6103 43 10 , 6103 49 10 , 6104 61 10 , 6104 62 10 , 6104 63 10 and 6104 69 10 (1 000 pieces) 1988 1989 1990 1991 53 55 58 61 The export licence covering these shorts should be endorsed 'category 28 S'. 29 . 3 . 88No L 84 / 106 Official Journal of the European Communities Category Third country Remarks 29 South Korea In addition to the quantitative limits laid down in the Annex , additional quantities are reserved for martial arts ( judo , karate , kung fu , Taekwondo or the like ) clothing: (1 000 pieces) Member States 1988 1989 1990 1991 D 54 56 59 61 F 95 96 95 95 I 20 22 24 26 \ I BNL 19 20 21 22 UK 29 31 34 37 \ IRL     DK 7 7 7 7 GR     \ ES     PT     EEC 224 232 240 248 68 Hong Kong The quantitative limits shown in the Annex for the period 1988 to 1991 inclusive cover only the garments falling within CN codes 6111 10 90 , 6111 20 90 , 6111 30 90 , ex 6111 90 00 , ex 6209 10 00 , ex 6209 20 00 , ex 6209 30 00 and ex 6209 90 00 . In addition to the quantitative limits shown in the Annex for the period 1988 to 1991 inclusive , the following specific quantities were agreed for exports of babies garments and clothing accessories , knitted or crocheted , other than gloves , mittens and mitts ; babies garments and clothing accessories other than socks and stockings for babies other than knitted or crocheted falling within CN codes 6111 10 90 , 6111 20 90 , 6111 30 90 , ex 6111 90 00 , ex 6209 10 00 , ex 6209 20 00 , ex 6209 30 00 , ex 6209 90 00 . . (tonnes) || Member States 1988 1989 1990 1991 ll D 148 151 154 160 I F 30 34 38 42 l || I 34 38 42 46 \ BNL 51 53 55 57 \ UK 199 200 201 203 \ IRL 3 3 3 3 \ DK 14 15 16 16 GR 3 3 3 3 ES 7 9 11 12 PT 1 1 1 1 EEC 490 507 524 543 73 Czechoslo ­ vakia Hong Kong Hungary Macao Poland For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . For Hong Kong this figure shall be 3 % . Romania The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 29 . 3 . 88 Official Journal of the European Communities No L 84/ 107 Category Third country 10 South Korea Remarks Within the quantitative limits shown for the United Kingdom there are the following sub-ceilings for products falling within CN code 6116 10 10 : (1000 pairs) 1988 1989 1990 1991 223 232 241 251 10 Hong Kong Within the quantitative limits shown in the Annex for the United Kingdom there are the following sub-ceilings for products falling within CN code 6116 10 10 : (1000 pairs) 10 Macao 1988 1989 1990 1991 18 770 19 145 19 528 19 919 Within' the quantitative limits shown for the United Kingdom there are the following sub-ceilings for products falling within CN code 6116 1010: (1 000 pairs) 1988 1989 1990 1991 1 100 1 200 1 300 1 400 10 Pakistan The quantitative limits shown for France and the United Kingdom cover products falling within CN codes 6111 10 10 , 6111 20 10 , 6111 30 10 , ex 6111 90 00 , 6116 91 00 , 6116 92 00 , 6116 93 00 and 6116 99 00 . Within the quantitative limit shown for the United Kingdom there is the following sub-ceiling for products falling within CN code 6116 10 10 : (1 000 pairs) 10 Thailand 1988 1989 1990 1991 1 132 1 211 1 296 1 387 67 Czechoslo ­ vakia Within the quantitative limit shown for Germany there is the following sub-ceiling for knitted or crocheted cotton bed linen falling within CN code 6302 10 10 : (tonnes) 1988 1989 1990 1991 106 112 119 126 74 Macao 91 Romania The quantitative limits shown for France include products falling within category 75 . Within the quantitative limits shown for France there is a sub-ceiling of 20 % for cotton tarpaulins . Within the quantitative limits shown there are the following sub-ceilings for products falling within CN codes 5608 11 19 and 5608 11 99 : (tonnes) 97 South Korea Member States 1988 1989 1990 1991 D F I BNL UK IRL DK GR ES PT EEC 16 10 6 5 226 263 22 14 9 6 228 279 28 17 14 7 229 295 34 20 20 8 231 313 117 Bulgaria For Italy the quantitative limits shown include products falling within category 118 .' 29 . 3 . 88No L 84 / 108 Official Journal of the European Communities ANNEX III 'ANNEX VI referred to in Articles 2 and 10 PART I Member States shall provide 30 days' notice , from the date of the Commission's notification , before the decision is put into effect . 2 . Products shipped before the date of application of the decision shall remain subject to earlier classification practice , provided that the goods in question are entered for importation within 60 days of that date . Classification Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of the Regulation is based on this combined nomenclature . Article 6 Where a classification decision adopted in accordance with the Community procedures in force referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit , the Commission shall , without delay , initiate consultation in accordance with Article 14 of the Regulation , in order to reach agreement on the necessary adjustments to the corresponding quantitative limits provided for in Annex II . Article 2 On the initiative of the Commission or of a Member State , the Nomenclature Committee , which was established by Council Regulation (EEC) No 2658 / 87 (') will examine urgently , in conformity with the provisions of the aforementioned Regulations , all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the combined nomenclature (CN) in order to classify them in the appropriate categories . Article 3 The Commission shall inform supplying countries of any changes in the combined nomenclature (CN) on their adoption by the competent authorities of the Community . Article 4 The Commission shall inform the competent authorities of supplier countries of any decisions adopted in accordance with the procedures in force in the Community relating to classification of products covered by this Regulation , within one month at the latest of their adoption . Such communication shall include : ( a ) a description of the products concerned ; ( b ) the relevant category , and the combined nomenclature code (code CN); ( c) the reasons which have led to the decision . Article 7 1 . Without prejudice to any other provision on this subject , where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of theMember State into which they are to be imported , the goods in question shall be provisionally subject to the import arrangements which , in accordance with the provisions of this Regulation , are applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent authorities of the supplying countries of the details of the case in question . 3 . Member States , when providing the information referred to in paragraph 2 , shall specify if, following the application of the provisions of paragraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 11 of this Annex . 4 . The Commission shall notify the competent authorities of the supplying countries concerned of the provisional debits referred to in paragraph 3 , within 30 days of the date of such provisional debit . Article S 1 . Where a classification decision adopted in accordance with Community procedures in force results in a change of classification practice or a change in category of any product covered by this Regulation , the competent authorities of the ( ») OJ No L 256 , 7 . 9 . 1987 , p. 1 . 29 . 3 . 88 Official Journal of the European Communities No L 84 / 109 Article 8 In the cases referred to in Article 7 , as well as in those cases of a similar nature raised by the competent authorities of the supplying countries , the Commission , if necessary , and in accordance with the procedure provided for in Article 14 of the Regulation , shall enter into consultations with the supplier country or countries concerned , in order to reach agreement on the classification definitively applicable to the products involved in the divergence . into another language . It shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned . 2 . However , in the case ofHong Kong , the export licence shall conform to the specimen attached to this Annex and bearing the words 'Hong Kong'. 3 . Each export licence shall cover only one of the categories of products listed in Annex III . Article 9 The Commission , in agreement with the competent authorities of the importing Member State or States and of the supplier country or countries , may , in the cases referred to in Article 8 of this Annex , determine the classification definitively applicable to the products involved in the divergence . Article 13 Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (4 ) of the Regulation .Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 , the Committee on Common Customs Tariff Nomenclature are required , in accordance with their respective powers and with the provisions of the Regulation setting up the aforesaid Committees , to establish definitively the classification of the goods concerned . PART II Double-checking system Article 11 1 . The competent authorities of the supplier countries shall issue an export licence (*) in respect of all consignments of textile products subject to the quantitative limits established in Annex III up to the level of the said limits and the corresponding shares . 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization ( 2 ) referred to in Article 14 . Article 14 1 . The authorities of the Member State designated on the export licence of the country of destination of the goods concerned shall issue an import authorization automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped . 2 . The import authorizations shall be valid for six months from the date of their issue . 3 . The import authorizations shall be valid only in the Member State which issued them. 4 . The declaration or request made by the importer in order to obtain the import authorization shall contain : ( a ) the names of the importer and exporter ; ( b ) the country of origin of the products or , when different , the country of export or of purchase ; (c ) a description of the products including;  their commercial designation ,  a description of the products in accordance with the combined nomenclature code (CN code); (d)the appropriate , category and the quantity in the appropriate unit as indicated in Annex III for the products in question ; Article 12 1 . The export licence shall conform to the specimen appended to this Annex and may also contain a translation ( ) In the case of Singapore , an export certificate . For the purposes of this Regulation , the word 'licence' shall be taken to include both licences and certificates . ( 2 ) In this Annex , the term 'import authorization' shall apply to both the import authorization and the equivalent document referred to in Article 3 ( 3 ) of the Regulation . 29 . 3 . 88No L 84 / 110 Official Journal of the European Communities PART III( e ) the value of the products , as indicated in box 12 of the export licence ; ( f) where appropriate , dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; ( g ) date and number of the export licence ; (h ) any internal code used for administrative purposes ; ( i ) date and signature of importer . 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment . Form and production of export licences and certificates of origin and common provisions Article 18 1 . The export licence and the certificate of origin may include additional copies duly indicated as such . They shall be made out in English , French or Spanish . If they are completed by hand , entries must be in ink and in block letters . These documents shall measure 210 x 297 mm. The paper used must be white writing paper , sized , not containing mechanical pulp (*) and weighing not less than 25 g/m2 . Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye ( 2 ). If the documents have several copies only the top copy , which is the original , shall be printed with the guilloche pattern background . This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Community as being valid for export purposes in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number , whether or not printed , by which it can be identified ( 3 ). 3 . This number shall be composed of the following elements ( 4 ):  two letters identifying the exporting country as Article 15 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorities have been issued . Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community , without prejudice to compliance with the other conditions required under current rules . follows : Argentina Bangladesh Brazil Bulgaria Czechoslovakia Hong Kong Hungary India Indonesia Macao Malaysia Pakistan Peru Philippines Poland Romania Singapore South Korea Sri Lanka Thailand Uruguay = AR = BD = BR = BG = CS = HK = HU = IN = ID = MO = MY = PK = PE = PH = PL = RO = SG = KR = LK = TH = UY Article 17 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by a supplier country for a particular category in any agreement year exceed the share established for that category , the said authorities shall suspend the further issue of import authorizations or import documents . In this event , these authorities shall immediately inform the authorities of the supplier country concerned and the Commission, and the special consultation procedure set out in Article 14 of the Regulation shall be initiated forthwith by the Commission . 2 . The competent authorities of a Member State shall refuse to issue import authorizations for products originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex . However , if in exceptional cases imports of such products are allowed into a Member State by the competent authorities , the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of the supplier country concerned . 0 ) and ( 2 ) This is not obligatory for Hong Kong . ( 3 ) In the case of Hong Kong , this is obligatory only for the export licence . ( 4 ) This is not obligatory for Sri Lanka . In the case of Bangladesh , Brazil , Pakistan , Peru and Singapore , this provision will enter into force at a later date . 29 . 3 . 88 Official Journal of the European Communities No L 84 / 111 Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate . In such cases they shall bear the endorsement 'delivr6 a posteriori' or 'issued retrospectively' or 'expedido con posterioridad'. two letters identifying the Member State of destination as follows : BL = Benelux DE = Federal Republic of Germany DK = Denmark ES = Spain FR = France GB = United Kingdom GR = Greece IR = Ireland IT = Italy PT = Portugal .  a one-digit number identifying the quota year , corresponding to the last figure in the respective Agreement year , e . g . '7' for 1987 ,  a two-digit number identifying the particular issuing office concerned in the exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the respective Member State of destination . Article 20 In the event of theft , loss or destruction of an export licence or a certificate of origin , the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way shall bear the endorsement 'duplicate' or 'duplicate' or 'duplicado'. The duplicate shall bear the date of the original licence or certificate.' No L 84 / 112 Official Journal of the European Communities 29 . 3 . 88 ANNEX IV 'TABLE C Category Third countries Member States Units 1988 1989 1990 1991 6 India 1 000 pieces D F 126 82 133 86 141 91 147 95 \ I 66 69 72 76 BNL 47 49 51 54 \ UK 103 109 115 120 IRL 4 4 4 4 l DK 14 15 16 17 GR 7 7 7 8 ES 37 39 41 43 l PT 7 7 7 8 EEC 493 518 545 572 8 India 1 000 pieces D F 361 234 371 240 381 247 390 254 I 191 196 201 207 BNL 135 139 143 147 v UK. 298 306 314 323 IRL 11 11 11 11 I DK 38 39 40 41 I GR 22 23 24 25 ES 106 109 112 115 , \ I PT 22 23 24 25 EEC 1 418 1 457 1 497 1 538 15 India 1 000 pieces D F 134 88 144 93 154 98 162 104 llII I 72 76 80 85 IIII BNL 50 53 56 59 I ll UK 112 119 126 134 III IRL 4 4 4 4 liII DK 14 15 16 17 I \ GR 8 8 9 10 £S PT 40 8 42 8 44 9 47 10 EEC 530 562 596 632 27 India 1 000 pieces D F 265 172 275 179 286 - 186 298 193 I ¢ 140 146 152 158 \ BNL 99 103 107 111 UK 218 227 236 245 IRL 8 8 8 9 DK 28 29 30 31 GR 16 17 18 19 \ ES 78 81 84 87 PT 16 17 18 19 EEC 1 040 1 082 1 125 1 170'